Securities Act Registration No. 333-162536 Investment Company Act Registration No. 811-22340 As filed on April 29, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No.4 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.5 (Check appropriate box or boxes.) DBLAINE INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) BUFFALO, MN 55313 (Address of Principal Executive Offices)(Zip Code) 888-202-1338 Registrant’s Telephone Number, including Area Code: DAVID B. WELLIVER BUFFALO, MN 55313 (Name and Address of Agent for Service) With copy to: David D. Jones Drake Compliance, LLC 395 Sawdust Road, # 2137 The Woodlands, TX77380 866-862-1719 It is proposed that this filing will become effective: XImmediately upon filing pursuant to paragraph (b) On pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Registrant filed its Report on Form 24f-2 for its fiscal year ended August 31, 2010 on January 21, 2011. Dblaine Investment Trust Dblaine Disciplined Fund prospectus April 29, 2011 Class A Shares Class I Shares Advised by: Dblaine Capital, LLC 806 Harvest Trail Buffalo, MN 55313 www.dblaine.com 1-800-628-4077 This prospectus provides important information about the Fund that you should know before investing. Please read it carefully and keep it for future reference. These securities have not been approved or disapproved by the U. S. Securities and Exchange Commission nor has the U. S. Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Investment Risks 3 Performance 3 Adviser 3 Portfolio Manager 4 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Additional Information About Investment Strategies and Related Risks 5 Investment Objective 5 Adviser’s Investment Strategies and Investment Process 5 Principal Investment Risks 6 Non-Principal Investment Strategies and Risks 7 Temporary Investments 8 Portfolio Holdings Disclosure 8 Additional Information About Management of the Fund 9 Adviser 9 Portfolio Manager 9 Prior Performance of the Portfolio Manager 10 How Shares are Priced 12 How to Purchase Shares 13 Purchasing Shares 16 Minimum and Additional Investment Amounts 17 When Order is Processed 17 Retirement Plans 17 How to Redeem Shares 18 Redeeming Shares 18 Redemptions in Kind 19 When Redemptions are Sent 19 When You Need Medallion Signature Guarantees 20 Retirement Plans 20 Low Balances 20 Tax Status, Dividends and Distributions 21 Frequent Purchases and Redemptions of Fund Shares 22 Distribution of Shares 23 Distributor 23 Additional Compensation to Financial Intermediaries 23 Householding 23 Financial Highlights 24 Notice of Privacy Policy and Practices i Fund Summary Investment Objective:The Fund seeks to provide long term capital growth.Income is a secondary objective. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares under certain circumstances. More information about these and other discounts is available from your financial professional and in the section entitled How to Purchase Shares on page 13 of the Fund’s Prospectus and in the section entitled Purchase, Redemption and Pricing of Shares on page 52 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.00% None Maximum Deferred Sales Charge (Load) (as a % of the lower of original purchase price or redemption proceeds) 1.00% None Redemption Fee 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class I Management Fees 0.60% 0.60% Distribution and/or Service (12b-1) Fees 0.25% 0.00% Other Expenses 6.56% 6.56% Total Annual Fund Operating Expenses 7.41% 7.16% Fee Waivers and/or Expense Reimbursements(1) 6.16% 6.16% Net Expenses 1.25% 1.00% (1) The adviser has contractually agreed to waive receipt of its management fees and/or make payments to limit Fund expenses, until December 31, 2015, so that the total annual operating expenses (excluding brokerage costs; borrowing costs such as interest and dividends on securities sold short; taxes; underlying fund expenses; and extraordinary expenses) of the Fund do not exceed 1.25% of average Fund assets attributable to Class A shares and 1.00% of average Fund assets attributable to Class I shares.Such fee waivers and expense payments may be recouped by the adviser from the Fund, to the extent that overall expenses fall below specified limits, within three years of when the amounts were waived or recouped. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Class 1 Year 3 Years Class A Class I Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.Since this is a new Fund without an operating history, it has not yet generated any portfolio turnover. Principal Investment Strategies:Under normal circumstances, the Fund invests primarily in equity securities of U.S. and foreign issuers that are trading below what the adviser has determined to be the fair value for the security. As part of its principal investment strategy, equity securities are defined as common stock, preferred stock, and American Depositary Receipts (ADRs) or other similar receipts that represent ownership in the securities of foreign issuers. The Fund’s secondary objective of income will be achieved through the dividends received on equity securities owned by the Fund. Under normal circumstances, the Fund attempts to achieve its investment objective by investing in a focused portfolio ofsecurities. The proportion of the Fund’s assets invested in each market sector will vary from time to time based upon the Investment Adviser’s assessment of general market and economic conditions. The Fund may invest in, and may shift frequently among, asset classes and market sectors. To allow for optimal flexibility, the Fund is classified as a “non-diversified” fund, and, as such the Fund’s portfolio may include the securities of a smaller total number of issuers than if the Fund were classified as “diversified”. The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political, or other conditions.When the Fund takes a defensive position, the Fund’s may hold up to 100% of its assets in cash and/or cash equivalents. The adviser utilizes a proprietary three strategy quantitative screening process that starts with approximately 4,500 stocks that are traded on domestic and foreign exchanges. The quantitative analysis involves over 100 investment and economic related variables and compares the data in such a way to identify companies that are, or have the potential to experience, higher relative investment returns. One screening strategy focuses on large cap companies as defined by the S&P 500 Index and that are often described as value-oriented companies. A second strategy focuses on companies with market capitalization of $150 million or more and exhibit qualities of growth and value-oriented companies. The third strategy focuses on large cap companies as defined by the S&P 500 Index and that are often described as growth-oriented companies. Based on the output from the three quantitative strategies, and through additional technical screening of the companies using criteria such as historical return on equity, profitability and growth rates, the adviser reduces the universe of eligible securities to approximately 200 companies that, in the adviser’s opinion, offer potential for higher relative investment returns. From this universe, the adviser conducts both fundamental and technical analysis (that is looking at historical performance of the companies and analyzing factors such as management expertise, competition, financial strength and demand for the products or services offered by the companies) on a company-by-company basis to identify the approximately 70 holdings that the adviser believes are best poised for growth. While the Fund will tend to invest in larger capitalization companies, the Fund may also invest in small to mid-sized companies when the adviser determines that such companies offer a more attractive prospect for growth than larger sized companies. Holdings are typically sold once the price of the security reaches what the adviser determines is its fair value. Holdings may also be sold in the event the adviser identifies other investments that offer greater potential for growth or investment return. This may result in a high rate of portfolio turnover a larger portion of any net gains being realized as short-term capital gains. Principal Investment Risks:As with all mutual funds, there is the risk that you could lose money through your investment in the Fund. Although the Fund will strive to meet its investment objective, there is no assurance that it will do so. Many factors affect the Fund’s net asset value and performance. • Foreign Risk.The Fund could be subject to greater risks because the Fund’s performance may depend on factors other than the performance of securities of U.S. issuers including unfavorable changes in currency exchange rates. • Issuer-Specific Risk.The value of a specific security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole • Management Risk.The adviser’s judgments about the attractiveness, value and potential appreciation of particular security or derivative in which the Fund invests or sells short may prove to be incorrect and may not produce the desired results. • Small-Cap and Mid-Cap Risk.Small-cap and mid-cap companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. These companies may have limited product lines, markets or financial resources, and they may be dependent on a limited management group. • Stock Market Risk.Stock prices can fall rapidly in response to developments affecting a specific company or industry, or to changing economic, political or market conditions. • Focused Portfolio and Non-Diversification Risks. The Fund may have more volatility and is considered to have more risk than a fund that invests in a greater number of securities because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund’s net asset value (“NAV”). To the extent that the Fund invests its assets in fewer securities, the Fund is subject to greater risk of loss if any of those securities become permanently impaired. • Turnover Risk.A higher portfolio turnover may result in higher transactional and brokerage costs. • Recent Event Risk.Over the last few years, the market has been extremely volatile, with many different types of investments experiencing significant declines.There have also been numerous legislative and regulatory responses to these events.There can be no assurance that such events will not re-occur. Performance:Because the Fund has less than a full calendar year of investment operations, no performance information is presented for the Fund at this time. In the future, performance information will be presented in this section of the Prospectus.Also, shareholder reports containing financial and performance information will be mailed to shareholders semi-annually. Updated performance information will be available at no cost by visiting www.dblainefunds.com or by calling 1-800-628-4077. Adviser:Dblaine Capital, LLC. Portfolio Manager:David B. Welliver, Chief Executive Officer and Chief Investment Officer of the investment adviser, is the Fund’s portfolio manager.Mr. Welliver has served the Fund as its portfolio manager since it commenced operations in 2011. Purchase and Sale of Fund Shares:You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading. Purchases and redemptions may be made by mailing an application or redemption request to Dblaine Fund c/o Commonwealth Fund Services, Inc, 8730 Stony Point Pkwy, Suite 205, Richmond, Virginia 23235, by calling 1-800-628-4077 or by visiting the Fund’s website www.dblainefunds.com. The minimum initial investment in the Fund's Class A shares is $1,000, and the minimum initial investment in the Fund's Class I shares is $25,000. The minimum subsequent investment in the Fund's Class A shares is $50, and $2,500 for Class I shares. Tax Information:Dividends and capital gain distributions you receive from the Fund are taxable to you at either ordinary income or capital gains tax rates unless you are investing through a qualified employee benefit plan, retirement plan or some other tax-deferred account, such as a 401(k) plan or IRA. Payments to Broker-Dealers and Other Financial Intermediaries:If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Additional Information About Investment Strategies and Related Risks Investment Objective:The Fund seeks to provide long term capital growth.Income is a secondary strategy. The Fund’s investment objective may be changed by the Fund’s Board of Trustees upon 60 days written notice to shareholders. Adviser’s Investment Strategies and Investment Process:Under normal circumstances, the Fund invests primarily in equity securities of U.S. and foreign issuers that are trading below what the adviser has determined to be the fair value for the security. Equity securities are generally defined as common stock, preferred stock, American depositary receipts (ADRs) or other similar receipts that represent ownership in the securities of foreign issuers. Under normal circumstances, the Fund attempts to achieve its investment objective by investing in a focused portfolio ofsecurities. The proportion of the Fund’s assets invested in each market sector will vary from time to time based upon the Investment Adviser’s assessment of general market and economic conditions. The Fund may invest in, and may shift frequently among, asset classes and market sectors. To allow for optimal flexibility, the Fund is classified as a “non-diversified” fund, and, as such the Fund’s portfolio may include the securities of a smaller total number of issuers than if the Fund were classified as “diversified”. The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political, or other conditions.When the Fund takes a defensive position, the Fund’s may hold up to 100% of its assets in cash and/or cash equivalents. The adviser utilizes a proprietary three strategy screening process that starts with approximately 4,500 stocks that are traded on domestic and foreign exchanges. The first and second strategies are made up of large, mid-size and small-cap value stocks. The third strategy is comprised exclusively of large cap growth securities. The combined strategies use multiple screens, sub-models, and weighted (static-dynamic) variables, which emphasize stocks that are trading below what the adviser has determined to be the fair value for the company, and where management is delivering above average peer group results in terms of return on equity, profitability, and growth. In addition to the quantitative screens, the adviser also relies on exhaustive fundamental and technical analysis, and company-by-company research to identify stocks that are expected to deliver performance results for the Fund. The Adviser graphs data regarding potential investments and compares such data to market averages over various time periods to determine which potential investments are most attractive. On average strategic weightings, minus the cash allocation and high-ranked equities, are maintained in the Fund’s portfolio, with reallocations occurring on a monthly and quarterly basis. The Fund maintains flexibility to pursue companies that meet its investment objective regardless of market cap or industry. The adviser generally sells a security when the security has reached what the portfolio manager has calculated to be fair value for the security, the security no longer satisfies the adviser’s proprietary screening process, the security has changed its pricing action after the initial purchase, or the portfolio manager has determined that the security no longer meets the disciplined approach of the adviser.Despite the adviser’s sell discipline, the portfolio manager on occasion may hold on to a security that has delivered performance above the calculated intrinsic value and or other factors contributing to the total portfolio. While the Fund will tend to invest in larger capitalization companies as a result of the proprietary screening process, the Fund may also invest significantly in small to mid-sized companies when the adviser determines that such companies offer a more attractive prospect for growth than larger sized companies. Principal Investment Risks: • Foreign Risk.The Fund could be subject to greater risks because the Fund’s performance may depend on factors other than the performance of securities of U.S. issuers. Changes in foreign economies and political climates are more likely to affect the Fund than a mutual fund that invests exclusively in U.S. dollars and U.S. Issuers. The value of foreign currency denominated securities or foreign currency contracts is also affected by the value of the local currency relative to the U.S. dollar. There may also be less government supervision of foreign markets, resulting in non-uniform accounting practices and less publicly available information about issuers of foreign currency denominated securities. The value of foreign investments, including foreign currency denominated investments, may be affected by changes in exchange control regulations, application of foreign tax laws (including withholding tax), changes in governmental administration or economic or monetary policy (in this country or abroad) or changed circumstances in dealings between nations. In addition, foreign brokerage commissions, custody fees and other costs of investing in foreign securities are generally higher than in the United States. Investments in foreign issues, whether denominated in U.S. dollars or foreign currencies, could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, and potential difficulties in enforcing contractual obligations. • Issuer-Specific Risk.The value of a specific security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller sized issuers can be more volatile than that of larger issuers. The value of certain types of securities can be more volatile due to increased sensitivity to adverse issuer, political, regulatory, market, or economic developments. • Management Risk.The adviser’s judgments about the attractiveness, value and potential appreciation of particular security or derivative in which the Fund invests may prove to be incorrect and may not produce the desired results. • Small-Cap and Mid-Cap Risk.Small-cap and mid-cap companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. These companies may have limited product lines, markets, and financial resources and may be dependent upon a relatively small management group. Stocks of these companies may be subject to more abrupt or erratic market movements than those of larger, more established companies or the market averages in general. Small-cap companies tend to be more susceptible to the risks described above than mid-cap companies. • Stock Market Risk.Stock prices can fall rapidly in response to developments affecting a specific company or industry, or to changing economic, political or market conditions. • Focused Portfolio and Non-Diversification Risks. The Fund may have more volatility and is considered to have more risk than a fund that invests in a greater number of securities because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund’s net asset value (“NAV”). To the extent that the Fund invests its assets in fewer securities, the Fund is subject to greater risk of loss if any of those securities become permanently impaired. • Turnover Risk.A higher portfolio turnover may result in higher transactional and brokerage costs associated with the turnover which may reduce the Fund’s return, unless the securities traded can be bought and sold without corresponding commission costs. Active trading of securities may also increase the Fund’s realized capital gains or losses, which may affect the taxes you pay as a Fund shareholder. The Fund’s portfolio turnover rate is expected to be above 100% annually. Non-Principal Investment Strategies and Risks: ETFs and Other Investment Companies Risk.The Fund may invest in exchange traded funds (“ETFs”) and open-end and closed-end mutual funds (“Underlying Funds”). These investments may be used to gain exposure to certain segments of the markets or geographic regions where individual company securities may be unavailable or unattractive based on the adviser’s screening process. As a result of investments in Underlying Funds, your cost of investing in the Fund may be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in equities. You will indirectly bear fees and expenses charged by the Underlying Funds in addition to the Fund’s direct fees and expenses. Additional risks of investing in Underlying Funds are described below: Underlying Fund Strategies.Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include liquidity risk, sector risk and foreign market risk. Tracking Risk.Underlying Funds in which the Fund may invest will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities. In addition, the Underlying Funds in which the Fund invests will incur expenses not incurred by their applicable indices. Certain securities comprising the indices tracked by the Underlying Funds may, from time to time, temporarily be unavailable, which may further impede the Underlying Funds’ ability to track their applicable indices. Temporary Investments:When the Fund is employing a defensive capital preservation strategy, to respond to adverse market, economic, political or other conditions, the Fund may invest 100% of its total assets, without limitation, in high-quality short-term debt securities and money market instruments. These short-term debt securities and money market instruments include: shares of money market mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements. While the Fund is in a defensive position, the opportunity to achieve its investment objective will be limited. Furthermore, to the extent that the Fund invests in money market mutual funds for cash positions, there will be some duplication of expenses because the Fund pays its pro-rata portion of such money market funds’ advisory fees and operational fees. The Fund may also invest a substantial portion of its assets in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies. Portfolio Holdings Disclosure:A description of the Fund’s policies regarding the release of portfolio holdings information is available in the Fund’s Statement of Additional Information. The Fund may, from time to time, make available month-end portfolio holdings information on its website at www.dblainefunds.com. If month-end portfolio holdings are posted to the website, they are expected to be approximately 30 days old and remain available until new information for the next month is posted. Shareholders may request portfolio holdings schedules at no charge by calling 1-800-628-4077. Additional Information About Management of the Fund Adviser:Dblaine Capital, LLC, 806 Harvest Trail, Buffalo, Minnesota 55313, serves as investment adviser to the Fund. Subject to the authority of the Board of Trustees, the adviser is responsible for management of the Fund’s investment portfolio. The adviser is responsible for selecting the Fund’s investments according to the Fund’s investment objective, policies and restrictions. The adviser was established in 2005, and also advises individuals, financial institutions, pension plans, other pooled investment vehicles and corporations in addition to the Fund.As of January 21, 2011, the adviser had approximately $3.5 million in assets under management. Pursuant to an advisory agreement between the Fund and Dblaine Capital, LLC, the adviser is entitled to receive, on a monthly basis, an annual advisory fee equal to 0.60% of the Fund’s average daily net assets.Effective through December 31, 2015, the adviser has agreed to waive management fees and/or reimburse the Fund for expenses it incurs, but only to the extent necessary to maintain the Fund's total annual operating expenses after fee waivers and/or reimbursement (excluding brokerage costs; borrowing costs such as (a) interest and (b) dividends on securities sold short; taxes; underlying fund expenses; and extraordinary expenses) at 1.25% of average daily net assets for Class A Shares and 1.00% for Class I Shares.This agreement may not be terminated by the adviser, but may be terminated by the Fund's Board of Trustees, on 60 days written notice to the adviser.The agreement will terminate automatically in the event that the Adviser resigns or is otherwise terminated.A discussion regarding the basis for the Board of Trustees’ approval of the advisory agreement is available in the Fund’s first shareholder report for the fiscal period ended August 31, 2011. Portfolio Manager:David B. Welliver has served as a portfolio manager for the Fund since its inception in 2011. Mr. Welliver founded Dblaine Capital in 2005 and has served as the firm’s Chief Executive and Chief Investment Officers since the firm’s inception. Mr. Welliver is solely responsible for Dblaine Capital’s investment strategy decisions and client account management. Mr. Welliver has 24 years of investment experience, beginning his career working for Dean Witter Reynolds in 1984. In 1992, Mr. Welliver joined Rothschild Investment Advisers, Inc. (later named Welliver Rothschild Investment Advisers, Inc.) as Chief Executive Officer and Chief Investment Officer. Mr. Welliver remained at Welliver Rothschild until 1997. From 1997 until founding the Dblaine Capital in 2005, Mr. Welliver served as an independent investment consultant and provided investment performance measurement services. The Fund’s Statement of Additional Information provides additional information about the portfolio manager’s compensation structure, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of shares of the Fund. Prior Performance of the Portfolio Manager with Respect to Similar Accounts Mr. Welliver is responsible for managing separate accounts for clients of the adviser, a portion of which are invested in the “Dblaine Large Cap Composite.” Mr. Welliver has full discretionary authority over the selection of investments for the accounts in the Dblaine Large Cap Composite . The Dblaine Fund will have substantially the same investment objective, policies and strategies as the Dblaine Large Cap Composite. The performance information for the Dblaine Large Cap Composite, which includes all accounts with substantially similar investment objectives and strategies, is provided to show the past performance of those accounts as measured against the specified benchmark index. The performance of the Dblaine Large Cap Composite does not represent the historical performance of the Fund, and should not be considered indicative of future performance of the Dblaine Large Cap Composite or the Fund. Future results will differ from past results because of differences in future behavior of the various investment markets, in brokerage commissions, account expenses, the size of positions taken in relation to account size and diversification of securities, and the timing of purchases and sales, among other things. In addition, the Dblaine Large Cap Composite are not subject to certain investment limitations and other restriction imposed by the 1940 Act and the Internal Revenue Code which, if applicable, might have adversely affected the performance of the Dblaine Large Cap Composite during the periods shown. Performance of the Fund for future periods will definitely vary, and some months and some quarters will result in negative performance; indeed, some future years may have negative performance. Dblaine Large Cap Composite Average Annual Total Returns For the periods ended March 31, 2011 1 Year Inception(1) Dblaine Large Cap Composite – Gross of Expenses 9.81% 10.86% Dblaine Large Cap Composite – Net of Expenses(2) % % Standard & Poor’s 500 Index(3) -5.83% 10.29% (1)The Dblaine Large Cap Composite commenced operations on January 1, 2007. (2)Expenses of the Composite for the period averaged approximately 1.05% of total assets. (3)The Standard & Poor’s 500 Index is an unmanaged index consisting of 500 stocks chosen for their market size, liquidity and industry group representation, and is considered to be representative of the U.S. equity market. Unlike a mutual fund, it also does not reflect any trading costs or management. How Shares are Priced The Fund’s assets are generally valued at their market value using market quotations, unless market quotes are unavailable. The Fund may use pricing services to determine market value. If market prices are not readily available or, in the adviser’s opinion, market prices do not reflect fair value, or if an event occurs after the close of trading on the domestic or foreign exchange or market on which the security is principally traded (but prior to the time the NAV is calculated) that materially affects fair value, the adviser will value the Fund’s assets at their fair value according to policies approved by the Fund’s Board of Trustees. For example, if trading in a portfolio security is halted and does not resume before the Fund calculates its NAV, the adviser may need to price the security using the Fund’s fair value pricing guidelines. Without a fair value price, short term traders could take advantage of the arbitrage opportunity and dilute the NAV of the long term investors. Securities trading on overseas markets present time zone arbitrage opportunities when events effecting portfolio security values occur after the close of the overseas market, but prior to the close of the U.S. market. Fair valuation of the Fund’s portfolio securities can serve to reduce arbitrage opportunities available to short term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund’s NAV by short term traders. Fair valuation involves subjective judgments and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. The Fund will invest in Underlying Funds. The Fund’s NAV is calculated based, in part, upon the market prices of the Underlying Funds in its portfolio, and the prospectuses of those companies explain the circumstances under which they will use fair value pricing and the effects of using fair value pricing. Because foreign securities trade on days when Fund shares are not priced, the value of securities held by the Fund can change on days when Fund shares are not priced, the value of securities held by the Fund can change on days when Fund shares cannot be purchased or redeemed. How to Purchase Shares Share Classes:This Prospectus describes two classes of shares offered by the Fund. Refer to the information below so that you can choose the class that best suits your investment needs. The main differences between each class are sales charges and ongoing fees. Each class of shares in the Fund represents interest in the same portfolio of investments in the Fund. Class A Shares:Class A shares are offered at their public offering price, which is NAV plus the applicable sales charge. The sales charge varies, depending on how much you invest. There are no sales charges on reinvested distributions. The following sales charges apply to your purchases of Class A shares of the Fund: Amount Invested Sales Charge as a % of Offering Price Sales Charge as a % of Amount Invested Dealer Reallowance Under $100,000 5.00% 5.26% 4.50% $100,000 to $250,000 3.50% 3.63% 3.00% $250,001 to $500,000 2.50% 2.56% 2.00% $500,001 to $4,999,999 1.50% 1.52% 1.00% $5,000,000 or more None None None The Distributor may pay authorized broker-dealers commissions on purchases of shares of $5 million or more calculated as follows: 1.00% on purchases of between $5 million and $10 million, 0.50% on amounts over $10 million but less than $50 million, 0.25% on amounts of $50 million or more. The commission rate is determined based on the purchase amount combined with the current market value of existing investments in Fund shares. As shown, investors that purchase $5,000,000 or more of Fund shares will not pay any initial sales charge on the purchase. However, purchases of $5,000,000 or more of Fund shares may be subject to a contingent deferred sales charge (“CDSC”) on shares redeemed during the first 18 months after their purchase in the amount of the commissions paid on those shares redeemed. You may be able to buy shares without a sales charge when you are: • participating in an investment advisory or agency commission program under which you pay a fee to an investment adviser or other firm for portfolio management or brokerage services; • a current or former trustee of the Fund; • an employee (including the employee’s spouse, domestic partner, children, grandchildren, parents, grandparents, siblings, and any dependent of the employee, as defined in section 152 of the Internal Revenue Code) of the Fund’s adviser or its affiliates or of a broker-dealer authorized to sell shares of the Fund; or • purchasing shares through a financial services firm (such as a broker-dealer, investment adviser or financial institution) that has a special arrangement with the Fund. Right of Accumulation:For the purposes of determining the applicable reduced sales charge, the right of accumulation allows you to include prior purchases of Fund shares as part of your current investment as well as reinvested dividends. To qualify for this option, you must be either: • an individual; • an individual and spouse purchasing shares for your own account or trust or custodial accounts for your minor children; or • a fiduciary purchasing for any one trust, estate or fiduciary account, including employee benefit plans created under Sections 401, 403 or 457 of the Internal Revenue Code, including related plans of the same employer. If you plan to rely on this right of accumulation, you must notify the Fund’s distributor, First Dominion Capital Corp. (the "Distributor") at the time of your purchase. You will need to give the distributor your account numbers. Existing holdings of family members or other related accounts of a shareholder may be combined for purposes of determining eligibility. If applicable, you will need to provide the account numbers of your spouse and your minor children as well as the ages of your minor children. Letter of Intent:The letter of intent allows you to count all investments within a 13-month period in shares of the Fund as if you were making them all at once for the purposes of calculating the applicable reduced sales charges. The minimum initial investment under a letter of intent is 5% of the total letter of intent amount. The letter of intent does not preclude the Fund from discontinuing sales of its shares. You may include a purchase not originally made pursuant to a letter of intent under a letter of intent entered into within 90 days of the original purchase. To determine the applicable sales charge reduction, you may also include the cost of shares of the Fund which were previously purchased at a price including a front end sales charge during the 90-day period prior to the Distributor receiving the letter of intent. You may combine purchases by family members (limited to spouse and children, under the age of 21, living in the same household). You should retain any records necessary to substantiate historical costs because the Fund, the transfer agent and any financial intermediaries may not maintain this information. Shares acquired through reinvestment of dividends are not aggregated to achieve the stated investment goal. Class I Shares:Class I shares of the Fund are sold at NAV without an initial sales charge. This means that 100% of your initial investment is placed into shares of the Fund. Class I Shares require a significantly higher initial investment than Class a shares, and are intended for institutional investors.The minimum initial investment in Class I shares is $25,000.The minimum subsequent investment in the Fund's Class I shares is $2,500. Distribution Fees:The Fund has adopted a Distribution Plan (“12b-1 Plan” or “Plan”), pursuant to which the Fund pays the Fund’s distributor an annual fee for distribution and shareholder servicing expenses of 0.25% of the Fund’s average daily net assets attributable to Class A shares. The Fund’s Distributor, Adviser and other entities are paid under the Plan for services provided and the expenses borne by the Distributor and others in the distribution of Fund shares, including the payment of commissions for sales of the shares and incentive compensation to and expenses of dealers and others who engage in or support distribution of shares or who service shareholder accounts, including overhead and telephone expenses; printing and distribution of prospectuses and reports used in connection with the offering of the Fund’s shares to other than current shareholders; and preparation, printing and distribution of sales literature and advertising materials. In addition, the distributor or other entities may utilize fees paid pursuant to the Plan to compensate dealers or other entities for their opportunity costs in advancing such amounts, which compensation would be in the form of a carrying charge on any un-reimbursed expenses. You should be aware that if you hold your shares for a substantial period of time, you may indirectly pay more than the economic equivalent of the maximum front-end sales charge allowed by the Financial Industry Regulatory Authority due to the recurring nature of distribution (12b-1) fees. Factors to Consider When Choosing a Share Class:When deciding which class of shares of the Fund to purchase, you should consider your investment goals, present and future amounts you may invest in the Fund, and the length of time you intend to hold your shares.To help you make a determination as to which class of shares to buy, please refer back to the examples of the Fund’s expenses over time in the Fees and Expenses section of this Prospectus. You also may wish to consult with your financial adviser for advice with regard to which share class would be most appropriate for you. Purchasing Shares:You may purchase shares of the Fund by sending a completed application form and check made payable to the Fund to the following address: Regular/Express/Overnight Mail Dblaine Disciplined Fund c/o Commonwealth Fund Services, Inc. 8730 Stony Point Pkwy, Suite 205 Richmond, Virginia 23235 The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”). To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program. Procedures to implement the Program include, but are not limited to, determining that the Fund’s Distributor, and Transfer Agent have established proper anti-money laundering procedures, reported suspicious and/or fraudulent activity and a complete and thorough review of all new opening account applications. The Trust will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. As a result of the Program, the Trust may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Trust may be required to transfer the account or proceeds of the account to a governmental agency. Purchase through Brokers:You may invest in the Fund through brokers or agents who have entered into selling agreements with the Fund’s Distributor. The brokers and agents are authorized to receive purchase and redemption orders on behalf of the Fund. The Fund will be deemed to have received a purchase or redemption order when an authorized broker or its designee receives the order. The broker or agent may set their own initial and subsequent investment minimums. You may be charged a fee if you use a broker or agent to buy or redeem shares of the Fund. Finally, various servicing agents use procedures and impose restrictions that may be in addition to, or different from those applicable to investors purchasing shares directly from the Fund. You should carefully read the program materials provided to you by your servicing agent. Purchase by Wire:If you wish to wire money to make an investment in the Fund, please call the Fund at 1-800-628-4077 for wiring instructions and to notify the Fund that a wire transfer is coming. Any commercial bank can transfer same-day funds via wire. The Fund will normally accept wired funds for investment on the day received if they are received by the Fund’s designated bank before the close of regular trading on the NYSE. Your bank may charge you a fee for wiring same-day funds. Automatic Investment Plan:You may participate in the Fund’s Automatic Investment Plan, an investment plan that automatically moves money from your bank account and invests it in the Fund through the use of electronic funds transfers or automatic bank drafts. You may elect to make subsequent investments by transfers of a minimum of $50 on specified days of each month into your established Fund account. Please contact the Fund at 1-800-628-4077 for more information about the Fund’s Automatic Investment Plan. Minimum and Additional Investment Amounts:You can open an account with a minimum initial investment of $1,000 in Class A shares of the Fund and make additional investments to the account at any time with as little as $50. There is no minimum investment requirement when you are buying shares by reinvesting dividends and distributions from the Fund. The Fund reserves the right to waive any investment minimum.Class I shares of the Fund require a minimum initial investment of $25,000 with minimum additional investments of at least $2,500. The Fund, however, reserves the right, in its sole discretion, to reject any application to purchase shares. Applications will not be accepted unless they are accompanied by a check drawn on a U.S. bank, thrift institutions, or credit union in U.S. funds for the full amount of the shares to be purchased. After you open an account, you may purchase additional shares by sending a check together with written instructions stating the name(s) on the account and the account number, to the above address. Make all checks payable to the Fund. The Fund will not accept payment in cash, including cashier’s checks or money orders. Also, to prevent check fraud, the Fund will not accept third party checks, U.S. Treasury checks, credit card checks or starter checks for the purchase of shares. Note:Commonwealth Fund Services, Inc., the Fund’s transfer agent, will charge a $20 fee against a shareholder’s account, in addition to any loss sustained by the Fund, for any check returned to the transfer agent for insufficient funds. When Order is Processed:All shares will be purchased at the NAV per share (plus applicable sales charges, if any) next determined after the Fund, or its authorized agent, receives your application or request in good order. All requests received in good order by the Fund or its authorized agent before 4:00 p.m. (Eastern time) will be processed on that same day. Requests received after 4:00 p.m. will be processed on the next business day. Good Order: When making a purchase request, make sure your request is in good order. “Good order” means your purchase request includes: •the name of the Fund; •the dollar amount of shares to be purchased; •a completed purchase application or investment stub; and •a check payable to the “Dblaine Disciplined Fund” Retirement Plans:You may purchase shares of the Fund for your individual retirement plans. Please call the Fund at 1-800-628-4077 for the most current listing and appropriate disclosure documentation on how to open a retirement account. How to Redeem Shares Redeeming Shares:A 2.00% early redemption fee will be assessed on shares held less than 90 days from the date of purchase.You may redeem all or any portion of the shares held in your account at any time by submitting a written request for redemption to: Regular/Express/Overnight Mail Dblaine Disciplined Fund c/o Commonwealth Fund Services, Inc. 8730 Stony Point Pkwy, Suite 205 Richmond, Virginia 23235 Redemptions by Telephone:The telephone redemption privilege is automatically available to all new accounts except retirement accounts. If you do not want the telephone redemption privilege, you must indicate this in the appropriate area on your account application or you must write to the Fund and instruct it to remove this privilege from your account. The proceeds will be sent by mail to the address designated on your account or wired directly to your existing account in a bank or brokerage firm in the United States as designated on your application. To redeem by telephone, call 1-800-628-4077. The redemption proceeds normally will be sent by mail or by wire within three business days after receipt of your telephone instructions. IRA accounts are not redeemable by telephone. The Fund reserves the right to suspend the telephone redemption privileges with respect to your account if the name(s) or the address on the account has been changed within the previous 30 days. Neither the Fund, the transfer agent, nor their respective affiliates will be liable for complying with telephone instructions they reasonably believe to be genuine or for any loss, damage, cost or expenses in acting on such telephone instructions and you will be required to bear the risk of any such loss. The Fund or the transfer agent, or both, will employ reasonable procedures to determine that telephone instructions are genuine. If the Fund and/or the transfer agent do not employ these procedures, they may be liable to you for losses due to unauthorized or fraudulent instructions. These procedures may include, among others, requiring forms of personal identification prior to acting upon telephone instructions, providing written confirmation of the transactions and/or tape recording telephone instructions. Redemptions through a Broker/Dealer:If your shares of the Fund are held by a broker-dealer, financial institution or other servicing agent, you must contact that servicing agent to redeem shares of the Fund. The servicing agent may charge a fee for this service. Redemptions by Wire:You may request that your redemption proceeds be wired directly to your bank account. The Fund’s transfer agent imposes a $20 fee for each wire redemption and deducts the fee directly from your account. Your bank may also impose a fee for the incoming wire. Automatic Withdrawal Plan:You may participate in the Fund’s Automatic Withdrawal Plan, an investment plan that automatically moves money to your bank account from the Fund through the use of electronic funds transfers. You may elect to make subsequent withdrawals by transfers of a minimum of $50 on specified days of each month into your established bank account. Please contact the Fund at 1-800-628-4077 for more information about the Fund’s Automatic Withdrawal Plan. Redemptions in Kind:The Fund reserves the right to honor requests for redemption or repurchase orders by making payment in whole or in part in readily marketable securities (“redemption in kind”) if the amount is greater than $250,000 or 1% of the Fund’s assets.The securities will be chosen by the Fund and valued at the Fund’s net asset value. A shareholder will be exposed to market risk until these securities are converted to cash and may incur transaction expenses in converting these securities to cash. When Redemptions are Sent:Once the Fund receives your redemption request in “good order” as described below, it will issue a check based on the next determined NAV following your redemption request. The redemption proceeds normally will be sent by mail or by wire within three business days after receipt of a request in “good order.” If you purchase shares using a check and soon after request a redemption, your redemption proceeds will not be sent until the check used for your purchase has cleared your bank (usually within 10 days of the purchase date). Good Order: Your redemption request will be processed if it is in “good order.” To be in good order, the following conditions must be satisfied: • The request must be in writing, unless redeeming by telephone, indicating the number of shares or dollar amount to be redeemed; • The request must identify your account number; • The request must be signed by you and any other person listed on the account, exactly as the shares are registered; and • If you request that the redemption proceeds be sent to a person, bank or an address other than that of record, or if the address was changed within the last 30 days, or if the proceeds of a requested redemption exceed $50,000, the signature(s) on the request must be medallion signature guaranteed by an eligible signature guarantor. When You Need Medallion Signature Guarantees:If you wish to change the bank or brokerage account that you have designated on your account, you may do so at any time by writing to the Fund with your signature guaranteed. A medallion signature guarantee assures that a signature is genuine and protects you from unauthorized account transfers. You will need your signature guaranteed if: •you request a redemption to be made payable to a person not on record with the Fund; •you request that a redemption be mailed to an address other than that on record with the Fund; •the proceeds of a requested redemption exceed $50,000; •any redemption is transmitted by federal wire transfer to a bank other than the bank of record; or •your address was changed within 30 days of your redemption request. Signatures may be guaranteed by any eligible guarantor institution (including banks, brokers and dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations). Further documentation will be required to change the designated account if shares are held by a corporation, fiduciary or other organization. A notary public cannot guarantee signatures. Retirement Plans:If you own an IRA or other retirement plan, you must indicate on your redemption request whether the Fund should withhold federal income tax. Unless you elect in your redemption request that you do not want to have federal tax withheld, the redemption will be subject to withholding. Low Balances:If at any time your account balance in the Fund falls below $1,000, the Fund may notify you that, unless the account is brought up to at least $1,000 within 60 days of the notice; your account could be closed. After the notice period, the Fund may redeem all of your shares and close your account by sending you a check to the address of record. Your account will not be closed if the account balance drops below $1,000 due to a decline in NAV. The Fund will not charge any redemption fee on involuntary redemptions. Tax Status, Dividends and Distributions Dividends And Distributions:The Fund typically distributes substantially all of its net investment income in the form of dividends and taxable capital gains to its shareholders. The Fund distributes dividend and capital gains annually. The Fund expects that distributions will consist primarily of short term capital gains. These distributions are automatically reinvested in the Fund from which they are paid unless you request cash distributions on your application or through a written request to the Fund. Reinvested dividends and distributions receive the same tax treatment as those paid in cash. If you are interested in changing your election, you may call the Fund transfer agent at 1-800-628-4077 or send a written notification to: Dblaine Disciplined Fund c/o Commonwealth Fund Services, Inc. 8730 Stony Point Pkwy, Suite 205 Richmond, Virginia 23235 Taxes:In general, selling shares of the Fund and receiving distributions (whether reinvested or taken in cash) are taxable events. Depending on the purchase price and the sale price, you may have a gain or a loss on any shares sold. Any tax liabilities generated by your transactions or by receiving distributions are your responsibility. You may want to avoid making a substantial investment when the Fund is about to make a taxable distribution because you would be responsible for any taxes on the distribution regardless of how long you have owned your shares. The Fund may produce capital gains even if it does not have any income to distribute and performance has been poor. Early each year, the Fund will mail to you a statement setting forth the federal income tax information for all distributions made during the previous year. If you do not provide your taxpayer identification number, your account will be subject to backup withholding. The tax considerations described in this section do not apply to tax-deferred accounts or non-taxable entities. Because each investor’s tax circumstances are unique, please consult with your tax adviser about your investment. Frequent Purchases and Redemptions of Fund Shares The Fund discourages market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short term market movements. Market timing may result in dilution of the value of the Fund’s shares held by long term investors, disrupt portfolio management and increase Fund expenses for all shareholders. The Board of Trustees has adopted a policy directing the Fund to reject any purchase order with respect to one investor, a related group of investors or their agent(s), where it detects a patter of purchases and sales of the Fund that indicates market timing or trading that it determines to be abusive. This policy applies to all Fund shareholders. While the Fund attempts to deter market timing, there is no assurance that the Fund will be able to identify and eliminate all market timers. For example, certain accounts called “omnibus accounts” include multiple shareholders. Omnibus accounts include multiple shareholders. Omnibus accounts typically provide the Fund with a net purchase or redemption request on a given day. That is, purchasers of Fund shares and redeemers of Fund shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated are not known to the Fund. The netting effect often makes often makes it more difficult for the Fund to detect market timing, and there can be no assurance that the Fund will be able to do so. When the Fund enters into an omnibus account, it will ensure that brokers or retirement plans maintaining such accounts enter into an agreement with the Fund to provide shareholder transaction information to the extent known, to the Fund, upon request. Distribution of Shares Distributor:First Dominion Capital Corp, 8730 Stony Point Pkwy, Suite 205, Richmond, Virginia 23235, is the distributor for the shares of the Fund. First Dominion Capital Corp. is a registered broker-dealer and member of FINRA. Shares of the Fund are offered on a continuous basis. Additional Compensation to Financial Intermediaries:The Fund’s distributor, its affiliates, and the Fund’s adviser may, at their own expense and out of their own legitimate resources, provide additional cash payments to financial intermediaries who sell shares of the Fund. Financial intermediaries include brokers, financial planners, banks, insurance companies, retirement or 401(k) plan administrators and others. These payments may be in addition to the Rule 12b-1 fees and any sales charges that are disclosed elsewhere in this Prospectus. These payments are generally made to financial intermediaries that provide shareholder or administrative services, or marketing support. Marketing support may include access to sales meetings, sales representatives and financial intermediary management representatives, inclusion of the Fund on a sales list, including a preferred or select sales list, or other sales programs. These payments also may be made as an expense reimbursement in cases where the financial intermediary provides shareholder services to Fund shareholders. The Distributor may, from time to time, provide promotional incentives, including reallowance and/or payment of up to the entire sales charge, to certain investment firms. Such incentives may, at the Distributor’s discretion, be limited to investment firms who allow their individual selling representatives to participate in such additional commissions. Householding:To reduce expenses, we mail only one copy of the prospectus and each annual and semi-annual report to those addresses shared by two or more accounts. If you wish to receive individual copies of these documents, please call the Fund at 1-800-628-4077 between the hours of 8:30 a.m. and 7:00 p.m. Eastern time on days the Fund is open for business or contact your financial institution. We will begin sending you individual copies thirty days after receiving your request. Financial Highlights Because this is a new fund without an operating history, financial information relating to the Fund is not yet available. Privacy Notice FACTS WHAT DOES DBLAINE INVESTMENT TRUST (THE "TRUST")DO WITH YOUR PERSONAL INFORMATION? WHY? Financial companies choose how they share your personal information.Federal law gives consumers the right to limit some, but not all information sharing.Federal law also requires us to tell you how we collect, share, and protect your personal information.Please read this Notice carefully to understand what we do. WHAT? The types of information we collect and share depend on the product or service you have with us.This information can include your: •Social Security Number •Assets •Retirement Assets •Transaction History •Checking Account History •Purchase History •Account Balances •Account Transactions •Wire Transfer Instructions When you are no longer our customer, we continue to share your information as described in this Notice. HOW? All financial companies need to share your personal information to run their everyday business.In the section below, we list the reasons financial companies can share their customers' personal information; the reasons the Trust chooses to share; and whether you can limit this sharing. Reasons we can share your personal information. Does the Trust share? Can you limit thissharing? For our everyday business purposes- Such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus. Yes No For our marketing purposes- to offer our products and services to you. No We don't share For joint marketing with other financial companies No We don't share For our affiliates' everyday business purposes- information about your transactions and experiences. Yes No For our affiliates' everyday business purposes- information about your creditworthiness No We don't share For non-affiliates to market to you No We don't share Questions? Call 612-808-5951 Who we are Who is providing this Notice? Dblaine Investment Trust What we do How does Dblaine Capital protect your personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law.These measures include computer safeguards and secured files and buildings. Our service providers are held accountable for adhering to strict policies and procedures to prevent any misuse or your nonpublic personal information. How does the Trust collect your personal information? We collect your personal information, for example, when you •Open an account •Provide account information •Give us your contact information •Make deposits or withdrawals from your account •Make a wire transfer •Tell us where to send the money •Tell us who receives the money •Show your government-issued ID •Show your drivers' license We also collect your personal information from other companies. Why can't I limit all sharing? Federal law gives you the right to limit only: •Sharing for affiliates' everyday business purposes- information about your creditworthiness. •Affiliates from using your information to market to you. •Sharing for non-affiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control.They can be financial and non-financial companies. •Dblaine Capital, LLC is an affiliate of the Trust. Non-affiliates Companies not related by common ownership or control.They can be financial and non-financial companies. •The Trust does not share with non-affiliates so they can market to you. Joint marketing A formal agreement between non-affiliated financial companies that together market financial products to you. •The Trust does not jointly market. The Privacy Policy is not part of this Prospectus Dblaine Fund Adviser: Dblaine Capital, LLC 806 Harvest Trail Buffalo, MN 55313 Principal Underwriter First Dominion Capital Corp. 8730 Stony Point Pkwy, Suite 205 Richmond, Virginia 23235 Independent Registered Public Accountant Cohen Fund Audit Services, Ltd. 800 Westpoint Pkwy, Suite 1100 Westlake, OH 44145-1524 Transfer Agent Commonwealth Fund Services, Inc. 8730 Stony Point Pkwy, Suite 205 Richmond, Virginia 23235 Custodian Huntington National Bank 7 Easton Oval Columbus, OH 43219 Additional information about the Fund is included in the Fund’s Statement of Additional Information dated April 29, 2011 (the “SAI”). The SAI is incorporated into this Prospectus by reference (i.e., legally made a part of this Prospectus). The SAI provides more details about the Trust’s policies and management. Additional information about the Fund’s investments will also be available in the Fund’s Annual and Semi-Annual Reports to Shareholders. In the Fund’s Annual Report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. To obtain a free copy of the SAI and the Annual and Semi-Annual Reports to Shareholders, or other information about the Fund, or to make shareholder inquiries about the Fund, please call 1-800-628-4077 or visit www.dblainefunds.com. You may also write to: Dblaine Fund c/o Commonwealth Fund Services, Inc. 8730 Stony Point Pkwy, Suite 205 Richmond, Virginia 23235 You may review and obtain copies of the Fund’s information at the SEC Public Reference Room in Washington, D.C. Please call 1-202-551-8090 for information relating to the operation of the Public Reference Room. Reports and other information about the Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov. Copies of the information may be obtained, after paying a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Public Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-1520. Investment Company Act File # 811-22340 www.dblaine.com 800-628-4077 DBLAINE DISCIPLINED FUND A Series of Dblaine Investment Trust CLASS A SHARES CLASS I SHARES STATEMENT OF ADDITIONAL INFORMATION April 29, 2011 This Statement of Additional Information ("SAI") is not a prospectus and should be read in conjunction with the Prospectus of the Dblaine Disciplined Fund (the "Fund") dated April 29, 2011.The Fund's Prospectus is hereby incorporated by reference, which means it is legally part of this SAI.You can obtain copies of the Fund's Prospectus, without charge by contacting the Fund's Transfer Agent, Commonwealth Fund Services, Inc., 8730 Stony Point Parkway, Suite 205, Richmond, Virginia 23235, or by calling toll-free 1-800-628-4077.You may also obtain a Prospectus by visiting www.dblainefunds.com. TABLE OF CONTENTS THE FUND TYPES OF INVESTMENTS INVESTMENT RESTRICTIONS DISCLOSURE OF PORTFOLIO HOLDINGS MANAGEMENT CONTROL PERSONS AND PRINCIPAL HOLDERS INVESTMENT ADVISER DISTRIBUTION OF SHARES PORTFOLIO MANAGER ALLOCATION OF PORTFOLIO BROKERAGE PORTFOLIO TURNOVER OTHER SERVICE PROVIDERS DESCRIPTION OF SHARES ANTI-MONEY LAUNDERING PROGRAM PURCHASE, REDEMPTION AND PRICING OF SHARES TAX STATUS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL APPENDIX A – PROXY VOTING POLICIES AND PROCEDURES A-1 THE FUND The Dblaine Disciplined Fund is a non-diversified series of Dblaine Investment Trust, an Ohio business trust organized on September 28, 2009 (the “Trust”).The Trust is registered as an open-end management investment company.The Trust is governed by its Board of Trustees (the “Board” or “Trustees”). The Fund may issue an unlimited number of shares of beneficial interest.All shares of the Fund have equal rights and privileges.Each share of the Fund is entitled to one vote on all matters as to which shares are entitled to vote.In addition, each share of the Fund is entitled to participate equally with other shares, on a per class basis, (i) in dividends and distributions declared by the Fund and (ii) on liquidation to its proportionate share of the assets remaining after satisfaction of outstanding liabilities.Shares of the Fund are fully paid, non-assessable and fully transferable when issued and have no pre-emptive, conversion or exchange rights.Fractional shares have proportionately the same rights, including voting rights, as are provided for a full share. The Fund currently offers two classes of shares: Class A, Class I shares.Each share class represents an interest in the same assets of the Fund, has the same rights and is identical in all material respects except that (i) each class of shares may be subject to different (or no) sales loads, (ii) each class of shares may bear different distribution fees; (iii) certain other class specific expenses will be borne solely by the class to which such expenses are attributable, including transfer agent fees attributable to a specific class of shares, printing and postage expenses related to preparing and distributing materials to current shareholders of a specific class, registration fees incurred by a specific class of shares, the expenses of administrative personnel and services required to support the shareholders of a specific class, litigation or other legal expenses relating to a class of shares, Trustees’ fees or expenses incurred as a result of issues relating to a specific class of shares and accounting fees and expenses relating to a specific class of shares and (iv) each class has exclusive voting rights with respect to matters relating to its own distribution arrangements.The Board of Trustees may classify and reclassify the shares of the Fund into additional classes of shares at a future date. Dblaine Capital, LLC (the “Adviser”) is the Fund's investment adviser.The Fund’s investment objective, restrictions and policies are more fully described here and in the Prospectus.The Board may start other series and offer shares of a new fund under the Trust at any time.The Board of Trustees may classify and reclassify the shares of the Fund into additional classes at a future date. Under the Trust’s Agreement and Declaration of Trust, each Trustee will continue in office until the termination of the Trust or his/her earlier death, incapacity, resignation or removal.Shareholders can remove a Trustee to the extent provided by the Investment Company Act of 1940, as amended (the “1940 Act”) and the rules and regulations promulgated thereunder.Vacancies may be filled by a majority of the remaining Trustees, except insofar as the 1940 Act may require the election by shareholders.As a result, normally no annual or regular meetings of shareholders will be held unless matters arise requiring a vote of shareholders under the Agreement and Declaration of Trust or the 1940 Act. TYPES OF INVESTMENTS The investment objective of the Fund and a description of its principal investment strategies are set forth under the Section entitled “Fund Summary” in the Prospectus.The Fund’s investment objective is not “fundamental” and may be changed without the approval of a majority of its outstanding voting securities, however, shareholders will be given at least 60 days notice of such a change. The following information describes securities in which the Fund may invest as part of its principal investment strategy and their related risks. Common Stock Common stock represents an equity (ownership) interest in a company, and usually possesses voting rights and earns dividends. Dividends on common stock are not fixed but are declared at the discretion of the issuer. Common stock generally represents the riskiest investment in a company. In addition, common stock generally has the greatest appreciation and depreciation potential because increases and decreases in earnings are usually reflected in a company's stock price. The fundamental risk of investing in common and preferred stock is the risk that the value of the stock might decrease. Stock values fluctuate in response to the activities of an individual company or in response to general market and/or economic conditions. Historically, common stocks have provided greater long-term returns and have entailed greater short-term risks than preferred stocks, fixed-income securities and money market investments. The market value of all securities, including common and preferred stocks, is based upon the market's perception of value and not necessarily the book value of an issuer or other objective measures of a company's worth. Preferred Stock Preferred stocks are securities that have characteristics of both common stocks and corporate bonds. Preferred stocks may receive dividends but payment is not guaranteed as with a bond. These securities may be undervalued because of a lack of analyst coverage resulting in a high dividend yield or yield to maturity. The risks of preferred stocks include a lack of voting rights and the Fund's adviser may incorrectly analyze the security, resulting in a loss to the Fund. Furthermore, preferred stock dividends are not guaranteed and management can elect to forego the preferred dividend, resulting in a loss to the Fund. Preferred stock may also be convertible in the common stock of the issuer. Convertible securities may be exchanged or converted into a predetermined number of shares of the issuer's underlying common stock at the option of the holder during a specified period. Convertible securities are senior to common stocks in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities. A convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock.In general, preferred stocks generally pay a dividend at a specified rate and have preference over common stock in the payment of dividends and in liquidation.The Fund may invest in preferred stock with any or no credit rating. Preferred stock is a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment should a company be liquidated, although preferred stock is usually junior to the debt securities of the issuer. Preferred stock market value may change based on changes in interest rates. Investment Companies The Fund may invest in investment companies such as open-end funds (mutual funds), closed-end funds, and exchange traded funds (also referred to as "Underlying Funds").The 1940 Act provides that the mutual funds may not: (1) purchase more than 3% of an investment company’s outstanding shares; (2) invest more than 5% of its assets in any single such investment company (the "5% Limit"), and (3) invest more than 10% of its assets in investment companies overall (the "10% Limit"), unless: (i) the underlying investment company and/or the Fund has received an order for exemptive relief from such limitations from the Securities and Exchange Commission ("SEC"); and (ii) the underlying investment company and the Fund take appropriate steps to comply with any conditions in such order. In addition, Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended provides that the provisions of paragraph 12(d)(1) shall not apply to securities purchased or otherwise acquired by the Fund if (i) immediately after such purchase or acquisition not more than 3% of the total outstanding stock of such registered investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund has not, and is not proposing to offer or sell any security issued by it through a principal underwriter or otherwise at a public or offering price which includes a sales load of more than 1 ½% percent. An investment company that issues shares to the Fund pursuant to paragraph 12(d)(1)(F) shall not be required to redeem its shares in an amount exceeding 1% of such investment company’s total outstanding shares in any period of less than thirty days. The Fund (or the Adviser acting on behalf of the Fund) must comply with the following voting restrictions:when the Fund exercises voting rights, by proxy or otherwise, with respect to investment companies owned by the Fund, the Fund will either seek instruction from the Fund's shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Fund in the same proportion as the vote of all other holders of such security. Further, the Fund may rely on Rule 12d1-3, which allows unaffiliated mutual funds to exceed the 5% Limitation and the 10% Limitation, provided the aggregate sales loads any investor pays (i.e., the combined distribution expenses of both the acquiring fund and the acquired funds) does not exceed the limits on sales loads established by the FINRA for funds of funds. The Fund and any “affiliated persons,” as defined by the 1940 Act, may purchase in the aggregate only up to 3% of the total outstanding securities of any Underlying Fund.Accordingly, when affiliated persons hold shares of any of the Underlying Funds, the Fund’s ability to invest fully in shares of those funds is restricted, and the Adviser must then, in some instances, select alternative investments that would not have been its first preference.The 1940 Act also provides that an Underlying Fund whose shares are purchased by the Fund will be obligated to redeem shares held by the Fund only in an amount up to 1% of the Underlying Fund's outstanding securities during any period of less than 30 days. Shares held by the Fund in excess of 1% of an Underlying Fund's outstanding securities therefore, will be considered not readily marketable securities, which, together with other such securities, may not exceed 15% of the Fund's total assets. Under certain circumstances an Underlying Fund may determine to make payment of a redemption by the Fund wholly or partly by a distribution in kind of securities from its portfolio, in lieu of cash, in conformity with the rules of the Securities and Exchange Commission (“SEC”). In such cases, the Fund may hold securities distributed by an Underlying Fund until the Adviser determines that it is appropriate to dispose of such securities. Investment decisions by the investment advisors of the Underlying Funds are made independently of the Fund and its Adviser. Therefore, the investment advisor of one Underlying Fund may be purchasing shares of the same issuer whose shares are being sold by the investment advisor of another such fund. The result would be an indirect expense to the Fund without accomplishing any investment purpose.Because other investment companies employ an investment adviser, such investments by the Fund may cause shareholders to bear duplicate fees. Closed-End Investment Companies. The Fund may invest its assets in "closed-end" investment companies (or “closed-end funds”), subject to the investment restrictions set forth above. Shares of closed-end funds are typically offered to the public in a one-time initial public offering by a group of underwriters who retain a spread or underwriting commission of between 4% or 6% of the initial public offering price. Such securities are then listed for trading on the New York Stock Exchange, the American Stock Exchange, the National Association of Securities Dealers Automated Quotation System (commonly known as "NASDAQ") and, in some cases, may be traded in other over-the-counter markets. Because the shares of closed-end funds cannot be redeemed upon demand to the issuer like the shares of an open-end investment company (such as the Fund), investors seek to buy and sell shares of closed-end funds in the secondary market. The Fund generally will purchase shares of closed-end funds only in the secondary market. The Fund will incur normal brokerage costs on such purchases similar to the expenses the Fund would incur for the purchase of securities of any other type of issuer in the secondary market. The Fund may, however, also purchase securities of a closed-end fund in an initial public offering when, in the opinion of the Adviser, based on a consideration of the nature of the closed-end fund's proposed investments, the prevailing market conditions and the level of demand for such securities, they represent an attractive opportunity for growth of capital. The initial offering price typically will include a dealer spread, which may be higher than the applicable brokerage cost if the Fund purchased such securities in the secondary market. The shares of many closed-end funds, after their initial public offering, frequently trade at a price per share that is less than the net asset value per share, the difference representing the "market discount" of such shares. This market discount may be due in part to the investment objective of long-term appreciation, which is sought by many closed-end funds, as well as to the fact that the shares of closed-end funds are not redeemable by the holder upon demand to the issuer at the next determined net asset value but rather are subject to the principles of supply and demand in the secondary market. A relative lack of secondary market purchasers of closed-end fund shares also may contribute to such shares trading at a discount to their net asset value. The Fund may invest in shares of closed-end funds that are trading at a discount to net asset value or at a premium to net asset value. There can be no assurance that the market discount on shares of any closed-end fund purchased by the Fund will ever decrease. In fact, it is possible that this market discount may increase and the Fund may suffer realized or unrealized capital losses due to further decline in the market price of the securities of such closed-end funds, thereby adversely affecting the net asset value of the Fund's shares. Similarly, there can be no assurance that any shares of a closed-end fund purchased by the Fund at a premium will continue to trade at a premium or that the premium will not decrease subsequent to a purchase of such shares by the Fund. Closed-end funds may issue senior securities (including preferred stock and debt obligations) for the purpose of leveraging the closed-end fund's common shares in an attempt to enhance the current return to such closed-end fund's common shareholders. The Fund's investment in the common shares of closed-end funds that are financially leveraged may create an opportunity for greater total return on its investment, but at the same time may be expected to exhibit more volatility in market price and net asset value than an investment in shares of investment companies without a leveraged capital structure. Exchange Traded Funds. ETFs are passive funds that track their related index and have the flexibility of trading like a security. They are managed by professionals and provide the investor with diversification, cost and tax efficiency, liquidity, marginability, are useful for hedging, have the ability to go long and short, and some provide quarterly dividends. Additionally, some ETFs are unit investment trusts (UITs), which are unmanaged portfolios overseen by trustees.ETFs generally have two markets. The primary market is where institutions swap “creation units” in block-multiples of 50,000 shares for in-kind securities and cash in the form of dividends. The secondary market is where individual investors can trade as little as a single share during trading hours on the exchange. This is different from open-ended mutual funds that are traded after hours once the net asset value (NAV) is calculated. ETFs share many similar risks with open-end and closed-end funds. There is a risk that an ETFs in which the Fund invests may terminate due to extraordinary events that may cause any of the service providers to the ETFs, such as the trustee or sponsor, to close or otherwise fail to perform their obligations to the ETF. Also, because the ETFs in which the Fund intends to principally invest may be granted licenses by agreement to use the indices as a basis for determining their compositions and/or otherwise to use certain trade names, the ETFs may terminate if such license agreements are terminated.In addition, an ETF may terminate if its entire net asset value falls below a certain amount.Although the Fund believes that, in the event of the termination of an underlying ETF, it will be able to invest instead in shares of an alternate ETF tracking the same market index or another market index with the same general market, there is no guarantee that shares of an alternate ETF would be available for investment at that time.To the extent the Fund invests in a sector product, the Fund is subject to the risks associated with that sector. Depositary Receipts. The Fund may invest in sponsored and unsponsored American Depositary Receipts ("ADRs"), which are receipts issued by an American bank or trust company evidencing ownership of underlying securities issued by a foreign issuer. ADRs, in registered form, are designed for use in U.S. securities markets. Unsponsored ADRs may be created without the participation of the foreign issuer. Holders of these ADRs generally bear all the costs of the ADR facility, whereas foreign issuers typically bear certain costs in a sponsored ADR. The bank or trust company depositary of an unsponsored ADR may be under no obligation to distribute shareholder communications received from the foreign issuer or to pass through voting rights.Many of the risks described above regarding foreign securities apply to investments in ADRs. The following information describes securities in which the Fund may invest as part of its non-principal investment strategy and their related risks. DERIVATIVES On a very limited basis, the Fund may invest in derivatives in order to hedge against market movements while liquidating certain position and buying other securities.For example, the Fund may by put options on certain market indices while settlement is pending for individual securities which have been liquidated.It is the Adviser's strategy to maintain exposure to the markets through the use of puts until proceeds from liquidated holdings are received and can then be reinvested.The information below contain additional information about derivatives generally. Futures Contracts A futures contract provides for the future sale by one party and purchase by another party of a specified amount of a specific financial instrument (e.g., units of a stock index) for a specified price, date, time and place designated at the time the contract is made. Brokerage fees are incurred when a futures contract is bought or sold and margin deposits must be maintained. Entering into a contract to buy is commonly referred to as buying or purchasing a contract or holding a long position. Entering into a contract to sell is commonly referred to as selling a contract or holding a short position. Unlike when a Fund purchases or sells a security, no price would be paid or received by the Fund upon the purchase or sale of a futures contract. Upon entering into a futures contract, and to maintain the Fund's open positions in futures contracts, the Fund would be required to deposit with its custodian or futures broker in a segregated account in the name of the futures broker an amount of cash, U.S. government securities, suitable money market instruments, or other liquid securities, known as "initial margin." The margin required for a particular futures contract is set by the exchange on which the contract is traded, and may be significantly modified from time to time by the exchange during the term of the contract. Futures contracts are customarily purchased and sold on margins that may range upward from less than 5% of the value of the contract being traded. If the price of an open futures contract changes (by increase in underlying instrument or index in the case of a sale or by decrease in the case of a purchase) so that the loss on the futures contract reaches a point at which the margin on deposit does not satisfy margin requirements, the broker will require an increase in the margin. However, if the value of a position increases because of favorable price changes in the futures contract so that the margin deposit exceeds the required margin, the broker will pay the excess to the Fund. These subsequent payments, called "variation margin," to and from the futures broker, are made on a daily basis as the price of the underlying assets fluctuate making the long and short positions in the futures contract more or less valuable, a process known as "marking to the market." The Fund expects to earn interest income on its margin deposits. Although certain futures contracts, by their terms, require actual future delivery of and payment for the underlying instruments, in practice most futures contracts are usually closed out before the delivery date. Closing out an open futures contract purchase or sale is effected by entering into an offsetting futures contract sale or purchase, respectively, for the same aggregate amount of the identical underlying instrument or index and the same delivery date. If the offsetting purchase price is less than the original sale price, the Fund realizes a gain; if it is more, the Fund realizes a loss. Conversely, if the offsetting sale price is more than the original purchase price, the Fund realizes a gain; if it is less, the Fund realizes a loss. The transaction costs must also be included in these calculations. There can be no assurance, however, that the Fund will be able to enter into an offsetting transaction with respect to a particular futures contract at a particular time. If the Fund is not able to enter into an offsetting transaction, the Fund will continue to be required to maintain the margin deposits on the futures contract. For example, one contract in the Financial Times Stock Exchange 100 Index future is a contract to buy 25 pounds sterling multiplied by the level of the UK Financial Times 100 Share Index on a given future date. Settlement of a stock index futures contract may or may not be in the underlying instrument or index. If not in the underlying instrument or index, then settlement will be made in cash, equivalent over time to the difference between the contract price and the actual price of the underlying asset at the time the stock index futures contract expires. Options on Futures Contracts The Fund may purchase and sell options on the same types of futures in which it may invest. Options on futures are similar to options on underlying instruments except that options on futures give the purchaser the right, in return for the premium paid, to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put), rather than to purchase or sell the futures contract, at a specified exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position by the writer of the option to the holder of the option will be accompanied by the delivery of the accumulated balance in the writer's futures margin account which represents the amount by which the market price of the futures contract, at exercise, exceeds (in the case of a call) or is less than (in the case of a put) the exercise price of the option on the futures contract. Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. Regulation as a Commodity Pool Operator The Trust, on behalf of the Fund, has filed with the National Futures Association, a notice claiming an exclusion from the definition of the term "commodity pool operator" under the Commodity Exchange Act, as amended, and the rules of the Commodity Futures Trading Commission promulgated thereunder, with respect to the Fund's operations.Accordingly, the Fund is not subject to registration or regulation as a commodity pool operator. Options On Securities The Fund may purchase and write (i.e., sell) put and call options. Such options may relate to particular securities or stock indices, and may or may not be listed on a domestic or foreign securities exchange and may or may not be issued by the Options Clearing Corporation.Options trading is a highly specialized activity that entails greater than ordinary investment risk. Options may be more volatile than the underlying instruments, and therefore, on a percentage basis, an investment in options may be subject to greater fluctuation than an investment in the underlying instruments themselves. A call option for a particular security gives the purchaser of the option the right to buy, and the writer (seller) the obligation to sell, the underlying security at the stated exercise price at any time prior to the expiration of the option, regardless of the market price of the security. The premium paid to the writer is in consideration for undertaking the obligation under the option contract. A put option for a particular security gives the purchaser the right to sell the security at the stated exercise price at any time prior to the expiration date of the option, regardless of the market price of the security. Stock index options are put options and call options on various stock indices. In most respects, they are identical to listed options on common stocks. The primary difference between stock options and index options occurs when index options are exercised. In the case of stock options, the underlying security, common stock, is delivered. However, upon the exercise of an index option, settlement does not occur by delivery of the securities comprising the index. The option holder who exercises the index option receives an amount of cash if the closing level of the stock index upon which the option is based is greater than, in the case of a call, or less than, in the case of a put, the exercise price of the option. This amount of cash is equal to the difference between the closing price of the stock index and the exercise price of the option expressed in dollars times a specified multiple. A stock index fluctuates with changes in the market value of the stocks included in the index. For example, some stock index options are based on a broad market index, such as the Standard & Poor's 500® Index or the Value Line Composite Index or a narrower market index, such as the Standard & Poor's 100®. Indices may also be based on an industry or market segment, such as the AMEX Oil and Gas Index or the Computer and Business Equipment Index. Options on stock indices are currently traded on the Chicago Board Options Exchange, the New York Stock Exchange, the American Stock Exchange, the Pacific Stock Exchange and the Philadelphia Stock Exchange. The Fund's obligation to sell an instrument subject to a call option written by it, or to purchase an instrument subject to a put option written by it, may be terminated prior to the expiration date of the option by the Fund's execution of a closing purchase transaction, which is effected by purchasing on an exchange an option of the same series (i.e., same underlying instrument, exercise price and expiration date) as the option previously written. A closing purchase transaction will ordinarily be effected to realize a profit on an outstanding option, to prevent an underlying instrument from being called, to permit the sale of the underlying instrument or to permit the writing of a new option containing different terms on such underlying instrument. The cost of such a liquidation purchase plus transactions costs may be greater than the premium received upon the original option, in which event the Fund will have incurred a loss in the transaction. There is no assurance that a liquid secondary market will exist for any particular option. An option writer unable to effect a closing purchase transaction will not be able to sell the underlying instrument or liquidate the assets held in a segregated account, as described below, until the option expires or the optioned instrument is delivered upon exercise. In such circumstances, the writer will be subject to the risk of market decline or appreciation in the instrument during such period. If an option purchased by a Fund expires unexercised, that Fund realizes a loss equal to the premium paid. If the Fund enters into a closing sale transaction on an option purchased by it, the Fund will realize a gain if the premium received by the Fund on the closing transaction is more than the premium paid to purchase the option or a loss if it is less. If an option written by a Fund expires on the stipulated expiration date or if the Fund enters into a closing purchase transaction, it will realize a gain (or loss if the cost of a closing purchase transaction exceeds the net premium received when the option is sold). If an option written by a Fund is exercised, the proceeds of the sale will be increased by the net premium originally received and the Fund will realize a gain or loss. Certain Risks Regarding Options. There are several risks associated with transactions in options. For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. In addition, a liquid secondary market for particular options, whether traded over-the-counter or on an exchange, may be absent for reasons which include the following: there may be insufficient trading interest in certain options; restrictions may be imposed by an exchange on opening transactions or closing transactions or both; trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options or underlying securities or currencies; unusual or unforeseen circumstances may interrupt normal operations on an exchange; the facilities of an exchange or the Options Clearing Corporation may not at all times be adequate to handle current trading value; or one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options), in which event the secondary market on that exchange (or in that class or series of options) would cease to exist, although outstanding options that had been issued by the Options Clearing Corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Successful use by a Fund of options on stock indices will be subject to the ability of the advisor to correctly predict movements in the directions of the stock market. This requires different skills and techniques than predicting changes in the prices of individual securities. In addition, the Fund's ability to effectively hedge all or a portion of the securities in its portfolio, in anticipation of or during a market decline, through transactions in put options on stock indices, depends on the degree to which price movements in the underlying index correlate with the price movements of the securities held by the Fund.Inasmuch as the Fund's securities will not duplicate the components of an index, the correlation will not be perfect. Consequently, the Fund bears the risk that the prices of its securities being hedged will not move in the same amount as the prices of its put options on the stock indices. It is also possible that there may be a negative correlation between the index and the Fund's securities that would result in a loss on both such securities and the options on stock indices acquired by the Fund. The hours of trading for options may not conform to the hours during which the underlying securities are traded. To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets. The purchase of options is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. The purchase of stock index options involves the risk that the premium and transaction costs paid by the Fund in purchasing an option will be lost as a result of unanticipated movements in prices of the securities comprising the stock index on which the option is based. There is no assurance that a liquid secondary market on an options exchange will exist for any particular option, or at any particular time, and for some options no secondary market on an exchange or elsewhere may exist. If the Fund is unable to close out a call option on securities that it has written before the option is exercised, the Fund may be required to purchase the optioned securities in order to satisfy its obligation under the option to deliver such securities. If the Fund was unable to effect a closing sale transaction with respect to options on securities that it has purchased, it would have to exercise the option in order to realize any profit and would incur transaction costs upon the purchase and sale of the underlying securities. Cover for Options Positions. Transactions using options (other than options that a Fund has purchased) expose the Fund to an obligation to another party. The Fund will not enter into any such transactions unless it owns either (i) an offsetting ("covered") position in securities or other options or (ii) cash or liquid securities with a value sufficient at all times to cover its potential obligations not covered as provided in (i) above. The Fund will comply with SEC guidelines regarding cover for these instruments and, if the guidelines so require, set aside cash or liquid securities in a segregated account with the Custodian in the prescribed amount. Under current SEC guidelines, the Fund will segregate assets to cover transactions in which the Fund writes or sells options. Assets used as cover or held in a segregated account cannot be sold while the position in the corresponding option is open, unless they are replaced with similar assets. As a result, the commitment of a large portion of the Fund's assets to cover or segregated accounts could impede portfolio management or the Fund's ability to meet redemption requests or other current obligations. Dealer Options The Fund may engage in transactions involving dealer options as well as exchange-traded options. Certain additional risks are specific to dealer options. While the Fund might look to a clearing corporation to exercise exchange-traded options, if the Fund were to purchase a dealer option it would need to rely on the dealer from which it purchased the option to perform if the option were exercised. Failure by the dealer to do so would result in the loss of the premium paid by the Fund as well as loss of the expected benefit of the transaction. Exchange-traded options generally have a continuous liquid market while dealer options may not. Consequently, the Fund may generally be able to realize the value of a dealer option it has purchased only by exercising or reselling the option to the dealer who issued it. Similarly, when the Fund writes a dealer option, the Fund may generally be able to close out the option prior to its expiration only by entering into a closing purchase transaction with the dealer to whom the Fund originally wrote the option. While the Fund will seek to enter into dealer options only with dealers who will agree to and which are expected to be capable of entering into closing transactions with the Fund, there can be no assurance that the Fund will at any time be able to liquidate a dealer option at a favorable price at any time prior to expiration. Unless the Fund, as a covered dealer call option writer, is able to effect a closing purchase transaction, it will not be able to liquidate securities (or other assets) used as cover until the option expires or is exercised. In the event of insolvency of the other party, the Fund may be unable to liquidate a dealer option. With respect to options written by the Fund, the inability to enter into a closing transaction may result in material losses to the Fund. For example, because the Fund must maintain a secured position with respect to any call option on a security it writes, the Fund may not sell the assets that it has segregated to secure the position while it is obligated under the option. This requirement may impair the Fund’s ability to sell portfolio securities at a time when such sale might be advantageous. The Staff of the SEC has taken the position that purchased dealer options are illiquid securities.The Fund may treat the cover used for written dealer options as liquid if the dealer agrees that the Fund may repurchase the dealer option it has written for a maximum price to be calculated by a predetermined formula. In such cases, the dealer option would be considered illiquid only to the extent the maximum purchase price under the formula exceeds the intrinsic value of the option. Accordingly, the Fund will treat dealer options as subject to the Fund’s limitation on illiquid securities. If the SEC changes its position on the liquidity of dealer options, a Fund will change its treatment of such instruments accordingly. Spread Transactions The Fund may purchase covered spread options from securities dealers. These covered spread options are not presently exchange-listed or exchange-traded. The purchase of a spread option gives the Fund the right to put securities that it owns at a fixed dollar spread or fixed yield spread in relationship to another security that the Fund does not own, but which is used as a benchmark. The risk to the Fund, in addition to the risks of dealer options described above, is the cost of the premium paid as well as any transaction costs. The purchase of spread options will be used to protect the Fund against adverse changes in prevailing credit quality spreads, i.e., the yield spread between high quality and lower quality securities. This protection is provided only during the life of the spread options. Swap Agreements The Fund may enter into interest rate, index and currency exchange rate swap agreements in an attempt to obtain a particular desired return at a lower cost to the Fund than if it had invested directly in an instrument that yielded that desired return. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of returns) earned or realized on particular predetermined investments or instruments. The gross returns to be exchanged or "swapped" between the parties are calculated with respect to a "notional amount," i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a "basket" of securities representing a particular index. The "notional amount" of the swap agreement is only a fictive basis on which to calculate the obligations the parties to a swap agreement have agreed to exchange. The Fund's obligations (or rights) under a swap agreement will generally be equal only to the amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the "net amount"). The Fund's obligations under a swap agreement will be accrued daily (offset against any amounts owing to the Fund) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the maintenance of a segregated account consisting of cash, U.S. government securities, or other liquid securities, to avoid leveraging of the Fund's portfolio. Whether the Fund's use of swap agreements enhance the Fund's total return will depend on the Adviser's ability correctly to predict whether certain types of investments are likely to produce greater returns than other investments. Because they are two-party contracts and may have terms of greater than seven days, swap agreements may be considered to be illiquid. Moreover, the Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. The Fund's adviser will cause the Fund to enter into swap agreements only with counterparties that would be eligible for consideration as repurchase agreement counterparties under the Fund's repurchase agreement guidelines. The swap market is a relatively new market and is largely unregulated. It is possible that developments in the swaps market, including potential government regulation, could adversely affect the Fund's ability to terminate existing swap agreements or to realize amounts to be received under such agreements. Certain swap agreements are exempt from most provisions of the Commodity Exchange Act ("CEA") and, therefore, are not regulated as futures or commodity option transactions under the CEA, pursuant to regulations of the CFTC. To qualify for this exemption, a swap agreement must be entered into by "eligible participants," which include the following, provided the participants' total assets exceed established levels: a bank or trust company, savings association or credit union, insurance company, investment company subject to regulation under the 1940 Act, commodity pool, corporation, partnership, proprietorship, organization, trust or other entity, employee benefit plan, governmental entity, broker-dealer, futures commission merchant, natural person, or regulated foreign person. To be eligible, natural persons and most other entities must have total assets exceeding $10 million; commodity pools and employees benefit plans must have assets exceeding $5 million. In addition, an eligible swap transaction must meet three conditions. First, the swap agreement may not be part of a fungible class of agreements that are standardized as to their material economic terms. Second, the creditworthiness of parties with actual or potential obligations under the swap agreement must be a material consideration in entering into or determining the terms of the swap agreement, including pricing, cost or credit enhancement terms. Third, swap agreements may not be entered into and traded on or through a multilateral transaction execution facility. Certain Investment Techniques and Derivatives Risks. When the adviser of a Fund uses investment techniques such as margin, leverage and short sales, and forms of financial derivatives, such as options and futures, an investment in the Fund may be more volatile than investments in other mutual funds. Although the intention is to use such investment techniques and derivatives to minimize risk to the Fund, there is the possibility that improper implementation of such techniques and derivative strategies or unusual market conditions could result in significant losses to the Fund.Derivatives are used to limit risk in the Fund or to enhance investment return and have a return tied to a formula based upon an interest rate, index, price of a security, or other measurement. Derivatives involve special risks, including: (1) the risk that interest rates, securities prices and currency markets will not move in the direction that a portfolio manager anticipates; (2) imperfect correlation between the price of derivative instruments and movements in the prices of the securities, interest rates or currencies being hedged; (3) the fact that skills needed to use these strategies are different than those needed to select portfolio securities; (4) the possible absence of a liquid secondary market for any particular instrument and possible exchange imposed price fluctuation limits, either of which may make it difficult or impossible to close out a position when desired; (5) the risk that adverse price movements in an instrument can result in a loss substantially greater than the Fund’s initial investment in that instrument (in some cases, the potential loss in unlimited); (6) particularly in the case of privately-negotiated instruments, the risk that the counterparty will not perform its obligations, or that penalties could be incurred for positions held less then the required minimum holding period, which could leave the Fund worse off than if it had not entered into the position; and (7) the inability to close out certain hedged positions to avoid adverse tax consequences. In addition, the use of derivatives for non-hedging purposes (that is, to seek to increase total return) is considered a speculative practice and may present an even greater risk of loss than when used for hedging purposes. FIXED INCOME/DEBT/BOND SECURITIES Yields on fixed income securities, which the Fund defines to include preferred stock, are dependent on a variety of factors, including the general conditions of the money market and other fixed income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue. An investment in the Fund will be subjected to risk even if all fixed income securities in the Fund's portfolio are paid in full at maturity. All fixed income securities, including U.S. Government securities, can change in value when there is a change in interest rates or the issuer's actual or perceived creditworthiness or ability to meet its obligations. There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates. In other words, an increase in interest rates produces a decrease in market value. The longer the remaining maturity (and duration) of a security, the greater will be the effect of interest rate changes on the market value of that security. Changes in the ability of an issuer to make payments of interest and principal and in the markets' perception of an issuer's creditworthiness will also affect the market value of the debt securities of that issuer. Obligations of issuers of fixed income securities (including municipal securities) are subject to the provisions of bankruptcy, insolvency, and other laws affecting the rights and remedies of creditors, such as the Federal Bankruptcy Reform Act of 1978. In addition, the obligations of municipal issuers may become subject to laws enacted in the future by Congress, state legislatures, or referenda extending the time for payment of principal and/or interest, or imposing other constraints upon enforcement of such obligations or upon the ability of municipalities to levy taxes. Changes in the ability of an issuer to make payments of interest and principal and in the market's perception of an issuer's creditworthiness will also affect the market value of the debt securities of that issuer. The possibility exists, therefore, that, the ability of any issuer to pay, when due, the principal of and interest on its debt securities may become impaired. The corporate debt securities in which the Fund may invest include corporate bonds and notes and short-term investments such as commercial paper and variable rate demand notes. Commercial paper (short-term promissory notes) is issued by companies to finance their or their affiliate's current obligations and is frequently unsecured. Variable and floating rate demand notes are unsecured obligations redeemable upon not more than 30 days' notice. These obligations include master demand notes that permit investment of fluctuating amounts at varying rates of interest pursuant to a direct arrangement with the issuer of the instrument. The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days' notice. These obligations generally are not traded, nor generally is there an established secondary market for these obligations. To the extent a demand note does not have a 7-day or shorter demand feature and there is no readily available market for the obligation, it is treated as an illiquid security. The Fund may invest in debt securities, including non-investment grade debt securities.The following describes some of the risks associated with fixed income debt securities: Interest Rate Risk. Debt securities have varying levels of sensitivity to changes in interest rates. In general, the price of a debt security can fall when interest rates rise and can rise when interest rates fall. Securities with longer maturities and mortgage securities can be more sensitive to interest rate changes although they usually offer higher yields to compensate investors for the greater risks. The longer the maturity of the security, the greater the impact a change in interest rates could have on the security's price. In addition, short-term and long-term interest rates do not necessarily move in the same amount or the same direction. Short-term securities tend to react to changes in short-term interest rates and long-term securities tend to react to changes in long-term interest rates. Credit Risk. Fixed income securities have speculative characteristics and changes in economic conditions or other circumstances are more likely to lead to a weakened capacity of those issuers to make principal or interest payments, as compared to issuers of more highly rated securities. Extension Risk. The Fund is subject to the risk that an issuer will exercise its right to pay principal on an obligation held by the Fund (such as mortgage-backed securities) later than expected. This may happen when there is a rise in interest rates. These events may lengthen the duration (i.e. interest rate sensitivity) and potentially reduce the value of these securities. Prepayment Risk. Certain types of debt securities, such as mortgage-backed securities, have yield and maturity characteristics corresponding to underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity when the entire principal amount comes due, payments on certain mortgage-backed securities may include both interest and a partial payment of principal. Besides the scheduled repayment of principal, payments of principal may result from the voluntary prepayment, refinancing, or foreclosure of the underlying mortgage loans. Securities subject to prepayment are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. As a result, these securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the Fund. At times, some of the mortgage-backed securities in which the Fund may invest will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses in securities purchased at a premium, as unscheduled prepayments, which are made at par, will cause the Fund to experience a loss equal to any unamortized premium. Certificates of Deposit and Bankers’ Acceptances The Fund may invest in certificates of deposit and bankers’ acceptances, which are considered to be short-term money market instruments. Certificates of deposit are receipts issued by a depository institution in exchange for the deposit of funds. The issuer agrees to pay the amount deposited plus interest to the bearer of the receipt on the date specified on the certificate. The certificate usually can be traded in the secondary market prior to maturity. Bankers’ acceptances typically arise from short-term credit arrangements designed to enable businesses to obtain funds to finance commercial transactions. Generally, an acceptance is a time draft drawn on a bank by an exporter or an importer to obtain a stated amount of funds to pay for specific merchandise. The draft is then “accepted” by a bank that, in effect, unconditionally guarantees to pay the face value of the instrument on its maturity date. The acceptance may then be held by the accepting bank as an earning asset or it may be sold in the secondary market at the going rate of discount for a specific maturity. Although maturities for acceptances can be as long as 270 days, most acceptances have maturities of six months or less. Commercial Paper The Fund may purchase commercial paper. Commercial paper consists of short-term (usually from 1 to 270 days) unsecured promissory notes issued by corporations in order to finance their current operations.It may secured by letters of credit, a surety bond or other forms of collateral.Commercial paper is usually repaid at maturity by the issuer from the proceeds of the issuance of new commercial paper.As a result, investment in commercial paper is subject to the risk the issuer cannot issue enough new commercial paper to satisfy its outstanding commercial paper, also known as rollover risk.Commercial paper may become illiquid or may suffer from reduced liquidity in certain circumstances.Like all fixed income securities, commercial paper prices are susceptible to fluctuations in interest rates.If interest rates rise, commercial paper prices will decline.The short-term nature of a commercial paper investment makes it less susceptible to interest rate risk than many other fixed income securities because interest rate risk typically increases as maturity lengths increase.Commercial paper tends to yield smaller returns than longer-term corporate debt because securities with shorter maturities typically have lower effective yields than those with longer maturities.As with all fixed income securities, there is a chance that the issuer will default on its commercial paper obligation. Time Deposits and Variable Rate Notes The Fund may invest in fixed time deposits, whether or not subject to withdrawal penalties. The commercial paper obligations, which the Fund may buy are unsecured and may include variable rate notes. The nature and terms of a variable rate note (i.e., a “Master Note”) permit the Fund to invest fluctuating amounts at varying rates of interest pursuant to a direct arrangement between the Fund as Lender, and the issuer, as borrower. It permits daily changes in the amounts borrowed. The Fund has the right at any time to increase, up to the full amount stated in the note agreement, or to decrease the amount outstanding under the note. The issuer may prepay at any time and without penalty any part of or the full amount of the note. The note may or may not be backed by one or more bank letters of credit. Because these notes are direct lending arrangements between the Fund and the issuer, it is not generally contemplated that they will be traded; moreover, there is currently no secondary market for them. Except as specifically provided in the Prospectus, there is no limitation on the type of issuer from whom these notes may be purchased; however, in connection with such purchase and on an ongoing basis, the Fund’s advisor will consider the earning power, cash flow and other liquidity ratios of the issuer, and its ability to pay principal and interest on demand, including a situation in which all holders of such notes made demand simultaneously. Variable rate notes are subject to the Fund’s investment restriction on illiquid securities unless such notes can be put back to the issuer on demand within seven days. Insured Bank Obligations The Fund may invest in insured bank obligations. The Federal Deposit Insurance Corporation (“FDIC”) insures the deposits of federally insured banks and savings and loan associations (collectively referred to as “banks”) up to $250,000. The Fund may purchase bank obligations that are fully insured as to principal by the FDIC. Currently, to remain fully insured as to principal, these investments must be limited to $250,000 per bank; if the principal amount and accrued interest together exceed $250,000, the excess principal and accrued interest will not be insured. The FDIC deposit insurance limit is scheduled to decline to $100,000 after December 31, 2013.Insured bank obligations may have limited marketability. High Yield Securities The Fund may invest in high yield securities.High yield, high risk bonds are securities that are generally rated below investment grade by the primary rating agencies (BB+ or lower by S&P and Ba1 or lower by Moody’s). Other terms used to describe such securities include “lower rated bonds,” “non-investment grade bonds,” “below investment grade bonds,” and “junk bonds.” These securities are considered to be high-risk investments. The risks include the following: Greater Risk of Loss.These securities are regarded as predominately speculative. There is a greater risk that issuers of lower rated securities will default than issuers of higher rated securities. Issuers of lower rated securities generally are less creditworthy and may be highly indebted, financially distressed, or bankrupt. These issuers are more vulnerable to real or perceived economic changes, political changes or adverse industry developments. In addition, high yield securities are frequently subordinated to the prior payment of senior indebtedness. If an issuer fails to pay principal or interest, the Fund would experience a decrease in income and a decline in the market value of its investments. Sensitivity to Interest Rate and Economic Changes.The income and market value of lower-rated securities may fluctuate more than higher rated securities. Although non-investment grade securities tend to be less sensitive to interest rate changes than investment grade securities, non-investment grade securities are more sensitive to short-term corporate, economic and market developments. During periods of economic uncertainty and change, the market price of the investments in lower-rated securities may be volatile. The default rate for high yield bonds tends to be cyclical, with defaults rising in periods of economic downturn. For example, in 2000, 2001 and 2002, the default rate for high yield securities was significantly higher than in the prior or subsequent years. Valuation Difficulties.It is often more difficult to value lower rated securities than higher rated securities. If an issuer’s financial condition deteriorates, accurate financial and business information may be limited or unavailable. In addition, the lower rated investments may be thinly traded and there may be no established secondary market. Because of the lack of market pricing and current information for investments in lower rated securities, valuation of such investments is much more dependent on judgment than is the case with higher rated securities. Liquidity.There may be no established secondary or public market for investments in lower rated securities. Such securities are frequently traded in markets that may be relatively less liquid than the market for higher rated securities. In addition, relatively few institutional purchasers may hold a major portion of an issue of lower-rated securities at times. As a result, the Fund may be required to sell investments at substantial losses or retain them indefinitely when an issuer’s financial condition is deteriorating. Credit Quality.Credit quality of non-investment grade securities can change suddenly and unexpectedly, and even recently-issued credit ratings may not fully reflect the actual risks posed by a particular high-yield security. New Legislation.Future legislation may have a possible negative impact on the market for high yield, high risk bonds. As an example, in the late 1980’s, legislation required federally-insured savings and loan associations to divest their investments in high yield, high risk bonds. New legislation, if enacted, could have a material negative effect on the Fund’s investments in lower rated securities. High yield, high risk investments may include the following: Straight fixed-income debt securities. These include bonds and other debt obligations that bear a fixed or variable rate of interest payable at regular intervals and have a fixed or resettable maturity date. The particular terms of such securities vary and may include features such as call provisions and sinking funds. Zero-coupon debt securities. These bear no interest obligation but are issued at a discount from their value at maturity. When held to maturity, their entire return equals the difference between their issue price and their maturity value. Zero-fixed-coupon debt securities. These are zero-coupon debt securities that convert on a specified date to interest-bearing debt securities. Pay-in-kind bonds. These are bonds which allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds.These are bonds sold without registration under the Securities Act of 1933, as amended (“1933 Act”), usually to a relatively small number of institutional investors. Convertible Securities. These are bonds or preferred stock that may be converted to common stock. Preferred Stock. These are stocks that generally pay a dividend at a specified rate and have preference over common stock in the payment of dividends and in liquidation. Loan Participations and Assignments. These are participations in, or assignments of all or a portion of loans to corporations or to governments, including governments of less developed countries (“LDCs”). Securities issued in connection with Reorganizations and Corporate Restructurings. In connection with reorganizing or restructuring of an issuer, an issuer may issue common stock or other securities to holders of its debt securities.The Fund may hold such common stock and other securities even if it does not invest in such securities. Municipal Government Obligations In general, municipal obligations are debt obligations issued by or on behalf of states, territories and possessions of the United States (including the District of Columbia) and their political subdivisions, agencies and instrumentalities.Municipal obligations generally include debt obligations issued to obtain funds for various public purposes.Certain types of municipal obligations are issued in whole or in part to obtain funding for privately operated facilities or projects.Municipal obligations include general obligation bonds, revenue bonds, industrial development bonds, notes and municipal lease obligations.Municipal obligations also include additional obligations, the interest on which is exempt from federal income tax, that may become available in the future as long as the Board of the Fund determines that an investment in any such type of obligation is consistent with the Fund’s investment objectives.Municipal obligations may be fully or partially backed by local government, the credit of a private issuer, current or anticipated revenues from a specific project or specific assets or domestic or foreign entities providing credit support such as letters of credit, guarantees or insurance. Bonds and Notes.General obligation bonds are secured by the issuer’s pledge of its full faith, credit and taxing power for the payment of interest and principal.Revenue bonds are payable only from the revenues derived from a project or facility or from the proceeds of a specified revenue source.Industrial development bonds are generally revenue bonds secured by payments from and the credit of private users.Municipal notes are issued to meet the short-term funding requirements of state, regional and local governments.Municipal notes include tax anticipation notes, bond anticipation notes, revenue anticipation notes, tax and revenue anticipation notes, construction loan notes, short-term discount notes, tax-exempt commercial paper, demand notes and similar instruments. Municipal Lease Obligations.Municipal lease obligations may take the form of a lease, an installment purchase or a conditional sales contract.They are issued by state and local governments and authorities to acquire land, equipment and facilities, such as vehicles, telecommunications and computer equipment and other capital assets.The Fund may invest in Underlying Funds that purchase these lease obligations directly, or it may purchase participation interests in such lease obligations (See “Participation Interests” section). States have different requirements for issuing municipal debt and issuing municipal leases.Municipal leases are generally subject to greater risks than general obligation or revenue bonds because they usually contain a “non-appropriation” clause, which provides that the issuer is not obligated to make payments on the obligation in future years unless funds have been appropriated for this purpose each year.Such non-appropriation clauses are required to avoid the municipal lease obligations from being treated as debt for state debt restriction purposes.Accordingly, such obligations are subject to “non-appropriation” risk.Municipal leases may be secured by the underlying capital asset and it may be difficult to dispose of any such asset in the event of non-appropriation or other default. United States Government Obligations These consist of various types of marketable securities issued by the United States Treasury, i.e., bills, notes and bonds. Such securities are direct obligations of the United States government and differ mainly in the length of their maturity. Treasury bills, the most frequently issued marketable government security, have a maturity of up to one year and are issued on a discount basis. The Fund may also invest in Treasury Inflation-Protected Securities (TIPS).TIPS are special types of treasury bonds that were created in order to offer bond investors protection from inflation.The values of the TIPS are automatically adjusted to the inflation rate as measured by the Consumer Price Index (CPI).If the CPI goes up by half a percent, the value of the bond (the TIPS) would also go up by half a percent.If the CPI falls, the value of the bond does not fall because the government guarantees that the original investment will stay the same. TIPS decline in value when real interest rates rise.However, in certain interest rate environments, such as when real interest rates are rising faster than nominal interest rates, TIPS may experience greater losses than other fixed income securities with similar duration. United States Government Agency These consist of debt securities issued by agencies and instrumentalities of the United States government, including the various types of instruments currently outstanding or which may be offered in the future. Agencies include, among others, the Federal Housing Administration, government National Mortgage Association ("GNMA"), Farmer's Home Administration, Export-Import Bank of the United States, Maritime Administration, and General Services Administration. Instrumentalities include, for example, each of the Federal Home Loan Banks, the National Bank for Cooperatives, the Federal Home Loan Mortgage Corporation ("FHLMC"), the Farm Credit Banks, the Federal National Mortgage Association ("FNMA"), and the United States Postal Service. These securities are either: (i) backed by the full faith and credit of the United States government (e.g., United States Treasury Bills); (ii) guaranteed by the United States Treasury (e.g., GNMA mortgage-backed securities); (iii) supported by the issuing agency's or instrumentality's right to borrow from the United States Treasury (e.g., FNMA Discount Notes); or (iv) supported only by the issuing agency's or instrumentality's own credit (e.g., Tennessee Valley Association).On September 7, 2008, the U.S. Treasury Department and the Federal Housing Finance Authority (the “FHFA”) announced that FNMA and FHLMC had been placed into conservatorship, a statutory process designed to stabilize a troubled institution with the objective of returning the entity to normal business operations. The U.S. Treasury Department and the FHFA at the same time established a secured lending facility and a Secured Stock Purchase Agreement with both FNMA and FHLMC to ensure that each entity had the ability to fulfill its financial obligations.The FHFA announced that it does not anticipate any disruption in pattern of payments or ongoing business operations of FNMA and FHLMC. Government-related guarantors (i.e. not backed by the full faith and credit of the United States Government) include FNMA and FHLMC. FNMA is a government-sponsored corporation owned entirely by private stockholders. It is subject to general regulation by the Secretary of Housing and Urban Development. FNMA purchases conventional (i.e., not insured or guaranteed by any government agency) residential mortgages from a list of approved seller/servicers which include state and federally chartered savings and loan associations, mutual savings banks, commercial banks and credit unions and mortgage bankers. Pass-though securities issued by FNMA are guaranteed as to timely payment of principal and interest by FNMA but are not backed by the full faith and credit of the United States Government. FHLMC was created by Congress in 1970 for the purpose of increasing the availability of mortgage credit for residential housing. It is a government-sponsored corporation formerly owned by the twelve Federal Home Loan Banks and now owned entirely by private stockholders. FHLMC issues Participation Certificates (“PC’s”), which represent interests in conventional mortgages from FHLMC’s national portfolio. FHLMC guarantees the timely payment of interest and ultimate collection of principal, but PCs are not backed by the full faith and credit of the United States Government. Commercial banks, savings and loan institutions, private mortgage insurance companies, mortgage bankers and other secondary market issuers also create pass-though pools of conventional residential mortgage loans. Such issuers may, in addition, be the originators and/or servicers of the underlying mortgage loans as well as the guarantors of the mortgage-related securities. Pools created by such nongovernmental issuers generally offer a higher rate of interest than government and government-related pools because there are no direct or indirect government or agency guarantees of payments in the former pools. However, timely payment of interest and principal of these pools may be supported by various forms of insurance or guarantees, including individual loan, title, pool and hazard insurance and letters of credit. The insurance and guarantees are issued by governmental entities, private insurers and the mortgage poolers. Mortgage Pass-Through Securities Interests in pools of mortgage pass-through securities differ from other forms of debt securities (which normally provide periodic payments of interest in fixed amounts and the payment of principal in a lump sum at maturity or on specified call dates). Instead, mortgage pass-through securities provide monthly payments consisting of both interest and principal payments. In effect, these payments are a “pass-through” of the monthly payments made by the individual borrowers on the underlying residential mortgage loans, net of any fees paid to the issuer or guarantor of such securities. Unscheduled payments of principal may be made if the underlying mortgage loans are repaid or refinanced or the underlying properties are foreclosed, thereby shortening the securities’ weighted average life. Some mortgage pass-through securities (such as securities guaranteed by GNMA) are described as “modified pass-through securities.” These securities entitle the holder to receive all interest and principal payments owed on the mortgage pool, net of certain fees, on the scheduled payment dates regardless of whether the mortgagor actually makes the payment. The principal governmental guarantor of mortgage pass-through securities is GNMA. GNMA is authorized to guarantee, with the full faith and credit of the U.S. Treasury, the timely payment of principal and interest on securities issued by lending institutions approved by GNMA (such as savings and loan institutions, commercial banks and mortgage bankers) and backed by pools of mortgage loans. These mortgage loans are either insured by the Federal Housing Administration or guaranteed by the Veterans Administration. A “pool” or group of such mortgage loans is assembled and after being approved by GNMA, is offered to investors through securities dealers. Government-related guarantors of mortgage pass-through securities (i.e., not backed by the full faith and credit of the U.S. Treasury) include FNMA and FHLMC.FNMA is a government-sponsored corporation owned entirely by private stockholders. It is subject to general regulation by the Secretary of Housing and Urban Development. FNMA purchases conventional (i.e., not insured or guaranteed by any government agency) residential mortgages from a list of approved sellers/servicers which include state and federally chartered savings and loan associations, mutual savings banks, commercial banks and credit unions and mortgage bankers. Mortgage pass-through securities issued by FNMA are guaranteed as to timely payment of principal and interest by FNMA but are not backed by the full faith and credit of the U.S. Treasury. FHLMC was created by Congress in 1970 for the purpose of increasing the availability of mortgage credit for residential housing. It is a U.S. government-sponsored corporation formerly owned by the twelve Federal Home Loan Banks and now owned entirely by private stockholders. FHLMC issues Participation Certificates (“PCs”), which represent interests in conventional mortgages from FHLMC’s national portfolio. FHLMC guarantees the timely payment of interest and ultimate collection of principal, but PCs are not backed by the full faith and credit of the U.S. Treasury. Commercial banks, savings and loan institutions, private mortgage insurance companies, mortgage bankers and other secondary market issuers also create pass-through pools of conventional residential mortgage loans. Such issuers may, in addition, be the originators and/or servicers of the underlying mortgage loans as well as the guarantors of the mortgage pass-through securities. The Fund does not purchase interests in pools created by such non-governmental issuers. Resets. The interest rates paid on the Adjustable Rate Mortgage Securities (“ARMs”) in which the Fund may invest generally are readjusted or reset at intervals of one year or less to an increment over some predetermined interest rate index. There are two main categories of indices: those based on U.S. Treasury securities and those derived from a calculated measure, such as a cost of funds index or a moving average of mortgage rates. Commonly utilized indices include the one-year and five-year constant maturity Treasury Note rates, the three-month Treasury Bill rate, the 180-day Treasury Bill rate, rates on longer-term Treasury securities, the National Median Cost of Funds, the one-month or three-month London Interbank Offered Rate (LIBOR), the prime rate of a specific bank, or commercial paper rates. Some indices, such as the one-year constant maturity Treasury Note rate, closely mirror changes in market interest rate levels. Others tend to lag changes in market rate levels and tend to be somewhat less volatile. Caps and Floors. The underlying mortgages which collateralize the ARMs in which the Fund invests will frequently have caps and floors which limit the maximum amount by which the loan rate to the residential borrower may change up or down: (1) per reset or adjustment interval, and (2) over the life of the loan. Some residential mortgage loans restrict periodic adjustments by limiting changes in the borrower’s monthly principal and interest payments rather than limiting interest rate changes. These payment caps may result in negative amortization. The value of mortgage securities in which the Fund invests may be affected if market interest rates rise or fall faster and farther than the allowable caps or floors on the underlying residential mortgage loans. Additionally, even though the interest rates on the underlying residential mortgages are adjustable, amortization and prepayments may occur, thereby causing the effective maturities of the mortgage securities in which the Fund invests to be shorter than the maturities stated in the underlying mortgages. Convertible Securities The Fund may invest in convertible securities and non-investment grade convertible securities.Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuer's underlying common stock at the option of the holder during a specified period. Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of "usable" bonds and warrants or a combination of the features of several of these securities. Convertible securities are senior to common stocks in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities. While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar nonconvertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. Warrants The Fund may invest in warrants. Warrants are options to purchase common stock at a specific price (usually at a premium above the market value of the optioned common stock at issuance) valid for a specific period of time. Warrants may have a life ranging from less than one year to twenty years, or they may be perpetual. However, most warrants have expiration dates after which they are worthless. In addition, a warrant is worthless if the market price of the common stock does not exceed the warrant's exercise price during the life of the warrant. Warrants have no voting rights, pay no dividends, and have no rights with respect to the assets of the corporation issuing them. The percentage increase or decrease in the market price of the warrant may tend to be greater than the percentage increase or decrease in the market price of the optioned common stock. Foreign Securities The Fund may invest in securities of foreign issuers and exchange traded funds (“ETFs”) and other investment companies that hold a portfolio of foreign securities.Investing in securities of foreign companies and countries involves certain considerations and risks that are not typically associated with investing in U.S. government securities and securities of domestic companies.There may be less publicly available information about a foreign issuer than a domestic one, and foreign companies are not generally subject to uniform accounting, auditing and financial standards and requirements comparable to those applicable to U.S. companies.There may also be less government supervision and regulation of foreign securities exchanges, brokers and listed companies than exists in the United States.Interest and dividends paid by foreign issuers may be subject to withholding and other foreign taxes, which may decrease the net return on such investments as compared to dividends and interest paid to the Fund by domestic companies or the U.S. government.There may be the possibility of expropriations, seizure or nationalization of foreign deposits, confiscatory taxation, political, economic or social instability or diplomatic developments that could affect assets of the Fund held in foreign countries.Finally, the establishment of exchange controls or other foreign governmental laws or restrictions could adversely affect the payment of obligations. To the extent the Fund’s currency exchange transactions do not fully protect the Fund against adverse changes in currency exchange rates, decreases in the value of currencies of the foreign countries in which the Fund will invest relative to the U.S. dollar will result in a corresponding decrease in the U.S. dollar value of the Fund’s assets denominated in those currencies (and possibly a corresponding increase in the amount of securities required to be liquidated to meet distribution requirements).Conversely, increases in the value of currencies of the foreign countries in which the Fund invests relative to the U.S. dollar will result in a corresponding increase in the U.S. dollar value of the Fund’s assets (and possibly a corresponding decrease in the amount of securities to be liquidated). Emerging Markets Securities.The Fund may purchase securities of emerging market issuers and ETFs and other closed end funds that invest in emerging market securities.Investing in emerging market securities imposes risks different from, or greater than, risks of investing in foreign developed countries.These risks include: smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; possible repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales; future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Fund.Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Additional risks of emerging markets securities may include: greater social, economic and political uncertainty and instability; more substantial governmental involvement in the economy; less governmental supervision and regulation; unavailability of currency hedging techniques; companies that are newly organized and small; differences in auditing and financial reporting standards, which may result in unavailability of material information about issuers; and less developed legal systems. In addition, emerging securities markets may have different clearance and settlement procedures, which may be unable to keep pace with the volume of securities transactions or otherwise make it difficult to engage in such transactions. Settlement problems may cause a Fund to miss attractive investment opportunities, hold a portion of its assets in cash pending investment, or be delayed in disposing of a portfolio security. Such a delay could result in possible liability to a purchaser of the security. Illiquid and Restricted Securities The Fund may invest up to 15% of its net assets in illiquid securities. Illiquid securities include securities subject to contractual or legal restrictions on resale (e.g., because they have not been registered under the Securities Act of 1933, as amended (the "Securities Act")) and securities that are otherwise not readily marketable (e.g., because trading in the security is suspended or because market makers do not exist or will not entertain bids or offers). Securities that have not been registered under the Securities Act are referred to as private placements or restricted securities and are purchased directly from the issuer or in the secondary market. Foreign securities that are freely tradable in their principal markets are not considered to be illiquid. Restricted and other illiquid securities may be subject to the potential for delays on resale and uncertainty in valuation. The Fund might be unable to dispose of illiquid securities promptly or at reasonable prices and might thereby experience difficulty in satisfying redemption requests from shareholders. The Underlying Fund might have to register restricted securities in order to dispose of them, resulting in additional expense and delay. Adverse market conditions could impede such a public offering of securities. A large institutional market exists for certain securities that are not registered under the Securities Act, including foreign securities. The fact that there are contractual or legal restrictions on resale to the general public or to certain institutions may not be indicative of the liquidity of such investments. Rule 144A under the Securities Act allows such a broader institutional trading market for securities otherwise subject to restrictions on resale to the general public. Rule 144A establishes a "safe harbor" from the registration requirements of the Securities Act for resale of certain securities to qualified institutional buyers. Rule 144A has produced enhanced liquidity for many restricted securities, and market liquidity for such securities may continue to expand as a result of this regulation and the consequent existence of the PORTAL system, which is an automated system for the trading, clearance and settlement of unregistered securities of domestic and foreign issuers sponsored by the Financial Industry Regulatory Authority, Inc. Under guidelines adopted by the Trust's Board, the adviser of the Fund may determine that particular Rule 144A securities, and commercial paper issued in reliance on the private placement exemption from registration afforded by Section 4(2) of the Securities Act, are liquid even though they are not registered.A determination of whether such a security is liquid or not is a question of fact.In making this determination, the Adviser will consider, as it deems appropriate under the circumstances and among other factors: (1) the frequency of trades and quotes for the security; (2) the number of dealers willing to purchase or sell the security; (3) the number of other potential purchasers of the security; (4) dealer undertakings to make a market in the security; (5) the nature of the security (e.g., debt or equity, date of maturity, terms of dividend or interest payments, and other material terms) and the nature of the marketplace trades (e.g., the time needed to dispose of the security, the method of soliciting offers, and the mechanics of transfer); and (6) the rating of the security and the financial condition and prospects of the issuer. In the case of commercial paper, the Adviser will also determine that the paper (1) is not traded flat or in default as to principal and interest, and (2) is rated in one of the two highest rating categories by at least two Nationally Recognized Statistical Rating Organizations (each an “NRSRO”) or, if only one NRSRO rates the security, by that NRSRO, or, if the security is unrated, the Adviser determines that it is of equivalent quality. Rule 144A securities and Section 4(2) commercial paper that have been deemed liquid as described above will continue to be monitored by the Adviser to determine if the security is no longer liquid as the result of changed conditions. Investing in Rule 144A securities or Section 4(2) commercial paper could have the effect of increasing the amount of the Fund's assets invested in illiquid securities if institutional buyers are unwilling to purchase such securities. Real Estate Investment Trusts The Fund may invest in securities of real estate investment trusts (“REITs”). REITs are publicly traded corporations or trusts that specialize in acquiring, holding and managing residential, commercial or industrial real estate. A REIT is not taxed at the entity level on income distributed to its shareholders or unitholders if it distributes to shareholders or unitholders at least 95% of its taxable income for each taxable year and complies with regulatory requirements relating to its organization, ownership, assets and income. REITs generally can be classified as “Equity REITs”, “Mortgage REITs” and “Hybrid REITs.” An Equity REIT invests the majority of its assets directly in real property and derives its income primarily from rents and from capital gains on real estate appreciation, which are realized through property sales. A Mortgage REIT invests the majority of its assets in real estate mortgage loans and services its income primarily from interest payments. A Hybrid REIT combines the characteristics of an Equity REIT and a Mortgage REIT. Although the Fund can invest in all three kinds of REITs, its emphasis is expected to be on investments in Equity REITs. Investments in the real estate industry involve particular risks. The real estate industry has been subject to substantial fluctuations and declines on a local, regional and national basis in the past and may continue to be in the future. Real property values and income from real property continue to be in the future. Real property values and income from real property may decline due to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses, changes in zoning laws, casualty or condemnation losses, regulatory limitations on rents, changes in neighborhoods and in demographics, increases in market interest rates, or other factors. Factors such as these may adversely affect companies that own and operate real estate directly, companies that lend to such companies, and companies that service the real estate industry. Investments in REITs also involve risks. Equity REITs will be affected by changes in the values of and income from the properties they own, while Mortgage REITs may be affected by the credit quality of the mortgage loans they hold. In addition, REITs are dependent on specialized management skills and on their ability to generate cash flow for operating purposes and to make distributions to shareholders or unitholders REITs may have limited diversification and are subject to risks associated with obtaining financing for real property, as well as to the risk of self-liquidation. REITs also can be adversely affected by their failure to qualify for tax-free pass-through treatment of their income under the Internal Revenue Code of 1986, as amended, or their failure to maintain an exemption from registration under the 1940 Act. By investing in REITs indirectly through a Fund, a shareholder bears not only a proportionate share of the expenses of the Fund, but also may indirectly bear similar expenses of some of the REITs in which it invests. Repurchase Agreements The Fund may enter into repurchase agreements. In a repurchase agreement, an investor (such as the Fund) purchases a security (known as the "underlying security") from a securities dealer or bank. Any such dealer or bank must be deemed creditworthy by the Advisor. At that time, the bank or securities dealer agrees to repurchase the underlying security at a mutually agreed upon price on a designated future date. The repurchase price may be higher than the purchase price, the difference being income to the Fund, or the purchase and repurchase prices may be the same, with interest at an agreed upon rate due to the Fund on repurchase. In either case, the income to the Fund generally will be unrelated to the interest rate on the underlying securities. Repurchase agreements must be "fully collateralized," in that the market value of the underlying securities (including accrued interest) must at all times be equal to or greater than the repurchase price. Therefore, a repurchase agreement can be considered a loan collateralized by the underlying securities. Repurchase agreements are generally for a short period of time, often less than a week, and will generally be used by the Fund to invest excess cash or as part of a temporary defensive strategy. Repurchase agreements that do not provide for payment within seven days will be treated as illiquid securities. In the event of a bankruptcy or other default by the seller of a repurchase agreement, the Fund could experience both delays in liquidating the underlying security and losses. These losses could result from: (a) possible decline in the value of the underlying security while the Fund is seeking to enforce its rights under the repurchase agreement; (b) possible reduced levels of income or lack of access to income during this period; and (c) expenses of enforcing its rights. When-Issued, Forward Commitments and Delayed Settlements The Fund may purchase and sell securities on a when-issued, forward commitment or delayed settlement basis. In this event, the Custodian (as defined under the section entitled “Custodian”) will segregate liquid assets equal to the amount of the commitment in a separate account. Normally, the Custodian will set aside portfolio securities to satisfy a purchase commitment. In such a case, the Fund may be required subsequently to segregate additional assets in order to assure that the value of the account remains equal to the amount of the Fund’s commitment. It may be expected that the Fund's net assets will fluctuate to a greater degree when it sets aside portfolio securities to cover such purchase commitments than when it sets aside cash. The Fund does not intend to engage in these transactions for speculative purposes but only in furtherance of its investment objectives. Because the Fund will segregate liquid assets to satisfy its purchase commitments in the manner described, the Fund’s liquidity and the ability of the Fund's adviser to manage them may be affected in the event the Fund’s forward commitments, commitments to purchase when-issued securities and delayed settlements ever exceeded 15% of the value of its net assets. The Fund will purchase securities on a when-issued, forward commitment or delayed settlement basis only with the intention of completing the transaction. If deemed advisable as a matter of investment strategy, however, the Fund may dispose of or renegotiate a commitment after it is entered into, and may sell securities it has committed to purchase before those securities are delivered to the Fund on the settlement date. In these cases the Fund may realize a taxable capital gain or loss. When the Fund engages in when-issued, forward commitment and delayed settlement transactions, it relies on the other party to consummate the trade. Failure of such party to do so may result in the Fund incurring a loss or missing an opportunity to obtain a price credited to be advantageous. The market value of the securities underlying a when-issued purchase, forward commitment to purchase securities, or a delayed settlement and any subsequent fluctuations in their market value is taken into account when determining the market value of the Fund starting on the day the Fund agrees to purchase the securities. The Fund does not earn interest on the securities it has committed to purchase until it has paid for and delivered on the settlement date. Short Sales The Fund may sell securities short. A short sale is a transaction in which the Fund sells a security it does not own or have the right to acquire (or that it owns but does not wish to deliver) in anticipation that the market price of that security will decline. When the Fund makes a short sale, the broker-dealer through which the short sale is made must borrow the security sold short and deliver it to the party purchasing the security. The Fund is required to make a margin deposit in connection with such short sales; the Fund may have to pay a fee to borrow particular securities and will often be obligated to pay over any dividends and accrued interest on borrowed securities. If the price of the security sold short increases between the time of the short sale and the time the Fund covers its short position, the Fund will incur a loss; conversely, if the price declines, the Fund will realize a capital gain. Any gain will be decreased, and any loss increased, by the transaction costs described above. The successful use of short selling may be adversely affected by imperfect correlation between movements in the price of the security sold short and the securities being hedged. To the extent the Fund sells securities short, it will provide collateral to the broker-dealer and (except in the case of short sales "against the box") will maintain additional asset coverage in the form of cash, U.S. government securities or other liquid securities with its custodian in a segregated account in an amount at least equal to the difference between the current market value of the securities sold short and any amounts required to be deposited as collateral with the selling broker (not including the proceeds of the short sale).The Fund does not intend to enter into short sales (other than short sales "against the box") if immediately after such sales the aggregate of the value of all collateral plus the amount in such segregated account exceeds 5% of the value of the Fund's net assets. This percentage may be varied by action of the Board of Trustees. A short sale is "against the box" to the extent the Fund contemporaneously owns, or has the right to obtain at no added cost, securities identical to those sold short. Short sales that are not “against the box” have unlimited downside risk of loss. INVESTMENT RESTRICTIONS The Fund has adopted the following investment restrictions that may not be changed without approval by a “majority of the outstanding shares” of the Fund which, as used in this SAI, means the vote of the lesser of (a) 67% or more of the shares of the Fund represented at a meeting, if the holders of more than 50% of the outstanding shares of the Fund are present or represented by proxy, or (b) more than 50% of the outstanding shares of the Fund. 1. Borrowing Money.The Fund will not borrow money, except:(a) from a bank, provided that immediately after such borrowing there is an asset coverage of 300% for all borrowings of the Fund; or (b) from a bank or other persons for temporary purposes only, provided that such temporary borrowings are in an amount not exceeding 5% of the Fund’s total assets at the time when the borrowing is made. 2. Senior Securities.The Fund will not issue senior securities.This limitation is not applicable to activities that may be deemed to involve the issuance or sale of a senior security by the Fund, provided that the Fund’s engagement in such activities is consistent with or permitted by the Investment Company Act of 1940, as amended, the rules and regulations promulgated thereunder or interpretations of the SEC or its staff. 3. Underwriting.The Fund will not act as underwriter of securities issued by other persons.This limitation is not applicable to the extent that, in connection with the disposition of portfolio securities (including restricted securities), the Fund may be deemed an underwriter under certain federal securities laws. 4. Real Estate.The Fund will not purchase or sell real estate.This limitation is not applicable to investments in marketable securities that are secured by or represent interests in real estate.This limitation does not preclude the Fund from investing in mortgage-related securities or investing in companies engaged in the real estate business or that have a significant portion of their assets in real estate (including real estate investment trusts). 5. Commodities.The Fund will not purchase or sell commodities unless acquired as a result of ownership of securities or other investments.This limitation does not preclude the Fund from purchasing or selling options or futures contracts, from investing in securities or other instruments backed by commodities or from investing in companies which are engaged in a commodities business or have a significant portion of their assets in commodities. 6. Loans.The Fund will not make loans to other persons, except: (a) by loaning portfolio securities; (b) by engaging in repurchase agreements; or (c) by purchasing nonpublicly offered debt securities.For purposes of this limitation, the term “loans” shall not include the purchase of a portion of an issue of publicly distributed bonds, debentures or other securities. THE FOLLOWING ARE ADDITIONAL INVESTMENT LIMITATIONS OF THE FUND. THE FOLLOWING RESTRICTIONS ARE DESIGNATED AS NON-FUNDAMENTAL AND MAY BE CHANGED BY THE BOARD OF TRUSTEES OF THE TRUST WITHOUT THE APPROVAL OF SHAREHOLDERS. 1. Pledging.The Fund will not mortgage, pledge, hypothecate or in any manner transfer, as security for indebtedness, any assets of the Fund except as may be necessary in connection with borrowings described in limitation (1) above.Margin deposits, security interests, liens and collateral arrangements with respect to transactions involving options, futures contracts and other permitted investments and techniques are not deemed to be a mortgage, pledge or hypothecation of assets for purposes of this limitation.The Fund will not pledge more than one third of its assets at any one time. 2. Borrowing.The Fund will not purchase any security while borrowings representing more than 5% of its total assets are outstanding. 3. Margin Purchases.The Fund will not purchase securities or evidences of interest thereon on “margin.”This limitation is not applicable to short-term credit obtained by a Fund for the clearance of purchases and sales or redemption of securities, or to arrangements with respect to transactions involving options, futures contracts and other permitted investment techniques. 4. Illiquid Investments.The Fund will not hold 15% or more of its net assets in securities for which there are legal or contractual restrictions on resale and other illiquid securities. If a restriction on the Fund’s investments is adhered to at the time an investment is made, a subsequent change in the percentage of Fund assets invested in certain securities or other instruments, or change in average duration of the Fund’s investment portfolio, resulting from changes in the value of the Fund’s total assets, will not be considered a violation of the restriction; provided, however, that the asset coverage requirement applicable to borrowings shall be maintained in the manner contemplated by applicable law.This exemption does not apply to illiquid securities. DISCLOSURE OF PORTFOLIO HOLDINGS The Fund is required to include a schedule of portfolio holdings in its annual and semi-annual reports to shareholders, which are sent to shareholders within 60 days of the end of the second and fourth fiscal quarters and which are filed with the Securities and Exchange Commission (the “SEC”) on Form N-CSR within 70 days of the end of the second and fourth fiscal quarters.The Fund also is required to file a schedule of portfolio holdings with the SEC on Form N-Q within 60 days of the end of the first and third fiscal quarters.The Fund must provide a copy of the complete schedule of portfolio holdings as filed with the SEC to any shareholder of the Fund, upon request, free of charge.This policy is applied uniformly to all shareholders of the Fund without regard to the type of requesting shareholder (i.e., regardless of whether the shareholder is an individual or institutional investor).The Fund has an ongoing arrangement to release portfolio holdings to Morningstar in order for Morningstar to assign a rating or ranking to the Fund.Portfolio holdings will be supplied to Morningstar no more frequently than quarterly and only after the Fund has filed a Form N-CSR or Form N-Q with the SEC. Pursuant to policies and procedures adopted by the Board of Trustees, the Fund has ongoing arrangements to release portfolio holdings information on a daily basis to the Adviser, the Transfer Agent, the Fund Accounting Agent and the Custodian and on an as needed basis to other third parties providing services to the Fund.The Adviser, Transfer Agent, Fund Accounting Agent and Custodian receive portfolio holdings information daily in order to carry out the essential operations of the Fund.The Fund discloses portfolio holdings to its auditors, legal counsel, proxy voting services (if applicable), pricing services, printers, parties to merger and reorganization agreements and their agents, and prospective or newly hired investment advisers or sub-advisers as needed to provide services to the Fund.The lag between the date of the information and the date on which the information is disclosed to these third parties will vary based on the identity of the party to whom the information is disclosed.For instance, the information may be provided to auditors within days of the end of an annual period, while the information may be given to legal counsel at any time. The Fund, the Adviser, the Transfer Agent, the Fund Accounting Agent and the Custodian are prohibited from entering into any special or ad hoc arrangements with any persons to make available information about the Fund’s portfolio holdings without the specific approval of the Board.Any party wishing to release portfolio holdings information on an ad hoc or special basis must submit any proposed arrangement to the Board, which will review such arrangement to determine whether it is (i) in the best interests of Fund shareholders, (ii) whether the information will be kept confidential (based on the factors discussed below) (iii) whether sufficient protections are in place to guard against personal trading based on the information and (iv) whether the disclosure presents a conflict of interest between the interests of Fund shareholders and those of the Adviser, or any affiliated person of the Fund or the Adviser. Additionally, the Adviser and any affiliated persons of the Adviser, are prohibited from receiving compensation or other consideration, for themselves or on behalf of the Fund, as a result of disclosing the Fund’s portfolio holdings. Information disclosed to third parties, whether on an ongoing or ad hoc basis, is disclosed under conditions of confidentiality.“Conditions of confidentiality” include (i) confidentiality clauses in written agreements, (ii) confidentiality implied by the nature of the relationship (e.g., attorney-client relationship), (iii) confidentiality required by fiduciary or regulatory principles (e.g., custody relationships) or (iv) understandings or expectations between the parties that the information will be kept confidential.The agreements with the Fund’s Transfer Agent, Fund Accounting Agent and Custodian contain confidentiality clauses, which the Board and these parties have determined extend to the disclosure of nonpublic information about the Fund’s portfolio holding and the duty not to trade on the non-public information.The Adviser has entered into a separate written confidentiality agreement that prohibits the disclosure of nonpublic information about the Fund’s portfolio holdings and includes a duty not to trade on the non-public information. MANAGEMENT The business of the Trust is managed under the direction of the Board in accordance with the Agreement and Declaration of Trust and the Trust’s By-laws, which have been filed with the Securities and Exchange Commission and are available upon request. The Board consists of 6 individuals, 3 of whom are not “interested persons” (as defined under the 1940 Act) of the Trust and the Adviser (“Independent Trustees”). Pursuant to the governing documents of the Trust, the Trustees shall elect officers including a President (who shall also serve as Principal Executive Officer), a Secretary and a Treasurer (who shall also serve as Principal Financial and Accounting Officer). The Board retains the power to conduct, operate and carry on the business of the Trust and has the power to incur and pay any expenses, which, in the opinion of the Board, are necessary or incidental to carry out any of the Trust’s purposes. The Trustees, officers, employees and agents of the Trust, when acting in such capacities, shall not be subject to any personal liability except for his or her own bad faith, willful misfeasance, gross negligence or reckless disregard of his or her duties. Board Leadership Structure The Board of Trustees has general oversight responsibility with respect to the business and affairs of the Trust and the Fund. The Board has engaged the investment adviser to manage and/or administer the Fund and is responsible for overseeing such adviser and other service providers to the Trust and the Fund.The Chairman of the Board is an “interested person” of the Trust.The Chairman’s responsibilities include, among other things, scheduling Board meetings, setting and prioritizing Board meeting agendas, serving as a point person for the exchange of information between management and the Board of Trustees, coordinating communications among the Trustees, and ensuring that the Board receives reports from management on essential matters.The Trust does not have a “lead” independent trustee.The use of an interested Chairman balanced by an independent Audit Committee (as discussed in more detail below) allows the Board to access the expertise necessary of oversee the Trust, identify risks, recognize shareholder concerns and needs and highlight opportunities.The Audit Committee is able to focus Board time and attention to matters of interest to shareholders and, through its private sessions with the Trust’s auditor, Chief Compliance Officer and legal counsel, stay fully informed regarding management decisions.Considering the size of the Trust and its shareholder base, the Trustees have determined that an interested Chairman balanced by an independent Audit Committee is the appropriate leadership structure for the Board of Trustees. Pursuant to the governing documents of the Trust, the Trustees elect officers including a President, a Principal Executive Officer, a Secretary, a Treasurer, and a Principal Financial and Accounting Officer. The Board retains the power to conduct, operate and carry on the business of the Trust and has the power to incur and pay any expenses, which, in the opinion of the Board, are necessary or incidental to carry out any of the Trust’s purposes.In addition to four regularly scheduled meetings per year, the Board holds special meetings or informal conference calls to discuss specific matters that may require action prior to the next regular meeting. Risk Oversight Mutual funds face a number of risks, including investment risk, compliance risk and valuation risk. The Board oversees management of the Fund's risks directly and through its committees. While day-to-day risk management responsibilities rest with the Trust’s Chief Compliance Officer, investment adviser and other service providers, the Board monitors and tracks risk by: 1. Receiving and reviewing quarterly and ad hoc reports related to the performance and operations of the Fund; 2. Reviewing and approving, as applicable, the compliance policies and procedures of the Trust, including the Trust’s valuation policies and transaction procedures; 3. Periodically meeting with portfolio management to review investment strategies, techniques and the processes used to manage related risks; 4. Meeting with representatives of key service providers, including the Fund’s investment adviser, administrator, transfer agent and independent registered public accounting firm to discuss the activities of the Fund; 5. Engaging the services of the Chief Compliance Officer of the Trust to test the compliance procedures of the Trust and its service providers; 6. Receiving and reviewing reports from the Trust’s independent registered public accounting firm regarding the Fund’s financial condition and the Trust’s internal controls; 7. Receiving reports from the investment adviser’s Chief Compliance Officer and the Trust’s Anti-Money Laundering Compliance Officer; and 8. Receiving and reviewing an annual written report prepared by the Trust’s Chief Compliance Officer reviewing the adequacy of the Trust’s compliance policies and procedures and the effectiveness of their implementation. The Board has concluded that its general oversight of the investment adviser and other service providers as implemented through the reporting and monitoring process outlined above allows the Board to effectively administer its risk oversight function. Trustee Qualifications. Each Trustee is nominated to serve on the Board of Trustees based on their particular experiences, qualifications, attributes and skills. The characteristics that led the Board to conclude that each of the Trustees should continue to serve as a Trustee of the Trust are discussed below. David B. Welliver.Mr. Welliver has been Chief Investment Officer, Dblaine Capital, LLC; the Funds’ investment adviser since 2005 and an independent investment consultant since 1997.Mr. Welliver brings operational, investment management and marketing knowledge to the Board of Trustees.He has deep knowledge of the creation and distribution of financial products and the regulatory framework under with the Trust operates.Mr. Welliver is an "Interested Trustee". Michael Ganley.Mr. Ganley has been a Trustee since 2009 and is a member of the Audit Committee.His organizational and leadership skills developed during a 28 year career in law enforcement help the Board set long-term goals for the Fund and establish processes for overseeing Trust policies and procedures.Mr. Ganley is an Independent Trustee. Mary Cincotta.Ms. Cincotta has been a Trustee since 2009 and is a member of the Audit Committee.Ms. Cincotta is an attorney in the Law Offices of Richard D. Goff.As a practicing attorney, Ms. Cincotta provides a valued legal perspective to the Board of Trustees.Ms. Cincotta is an Independent Trustee. Dawn Howe.Ms. Howe has been a Trustee since 2009.Ms. Howe’s business and healthcare background provides the Board insight into the investment needs to the Trust’s shareholders.Ms. Howe is an Interested Trustee. Erin Roth.Mr. Roth has been a Trustee since 2009 and is a member of the Audit Committee.As the Executive Director of the American Petroleum Institute, Mr. Roth brings budgeting, organizational and strategic planning skills to the Board of Trustees.Mr. Roth is an Independent Trustee. The following is a list of the Trustees and executive officers of the Trust and their principal occupation over the last five years. Unless otherwise noted, the address of each Trustee and Officer is c/o Dblaine Capital, LLC, 806 Harvest Trail, Buffalo, Minnesota55313. Independent Trustees Name, Address and Age Position/Term of Office* Principal Occupation During the Past Five Years Number of Portfolios in Fund Complex** Overseen by Trustee Other Directorships held by Trustee During Past Five Years Michael Ganley Born: 1945 Independent Trustee/November, 2009 to present Retired since 2009.Police officer, City of Minneapolis, MN; 1971-2009 1 None Mary Cincotta Born: 1965 Independent Trustee/November, 2009 to present Attorney, Law offices of Richard D. Goff; 2002 to present. 1 None Erin Roth Born: 1957 Independent Trustee/November, 2009 to present Executive Director, American Petroleum Institute; 1992 to present. 1 None Interested Trustees and Officers Name, Address and Age Position/Term of Office* Principal Occupation During the Past Five Years Number of Portfolios in Fund Complex ** Overseen by Trustee Other Directorships held by Trustee During Past Five Years David B. Welliver*** Born: 1960 Interested Trustee, President, Chief Executive Officer, Treasurer, Chief Financial and Accounting Officer, Secretary /September, 2009 to present Chief Investment Officer, Dblaine Capital, LLC; Jan. 2005 to present.Independent Investment Consultant; 1997 to 2005. 1 None Dawn Howe**** Born: 1957 Interested Trustee/November, 2009 to present Scheduler, North Memorial Health Center; 2003 to present. 1 None David D. Jones: Born: 1957 Chief Compliance Officer/February 2010 to present Principal, Drake Compliance, LLC (investment company compliance services firm); Jan. 2004 to present. n/a n/a * The term of office for each Trustee (in his or her role as Trustee) listed above will continue indefinitely. ** The term “Fund Complex” refers to the Dblaine Investment Trust. *** David Welliver is an “interested person” of the Trust as that term is defined under the 1940 Act, because he is an officer of the Trust and an officer of and owner of securities issued by the Fund’s Adviser. **** Dawn Howe is an “interested person” of the Trust as that term is defined under the 1940 Act, because she owns securities issued by the Fund's Adviser. Board Committees Audit Committee The Board has an Audit Committee that consists of all the Trustees who are not “interested persons” of the Trust within the meaning of the 1940 Act. The Audit Committee’s responsibilities include: (i) recommending to the Board the selection, retention or termination of the Trust’s independent auditors; (ii) reviewing with the independent auditors the scope, performance and anticipated cost of their audit; (iii) discussing with the independent auditors certain matters relating to the Trust’s financial statements, including any adjustment to such financial statements recommended by such independent auditors, or any other results of any audit; (iv) reviewing on a periodic basis a formal written statement from the independent auditors with respect to their independence, discussing with the independent auditors any relationships or services disclosed in the statement that may impact the objectivity and independence of the Trust’s independent auditors and recommending that the Board take appropriate action in response thereto to satisfy itself of the auditor’s independence; and (v) considering the comments of the independent auditors and management’s responses thereto with respect to the quality and adequacy of the Trust’s accounting and financial reporting policies and practices and internal controls.The Audit Committee operates pursuant to an Audit Committee Charter.The Audit Committee met 2 times during the fiscal period ended August 31, 2010. Compensation Each Trustee who is not affiliated with the Trust or Adviser will receive a quarterly fee of $500, as well as reimbursement for any reasonable expenses incurred attending the meetings. The “interested persons” who serve as Trustees of the Trust receive no compensation for their services as Trustees. None of the executive officers receive compensation from the Trust. The table below details the amount of compensation earned by the Trustees for the fiscal period ended August 31, 2010.The Trust does not have a bonus, profit sharing, pension or retirement plan. Name and Position Aggregate Compensation From Trust * Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation From Trust and Fund Complex** Paid to Directors Michael Ganley $0 $0 Mary Cincotta $0 $0 Erin Roth $0 $0 * The compensation presented in the table above covers the period from November 30, 2009 to August 31, 2010.The Trust estimates that each Trustee that is not an interested person will receive $2,000 per year as compensation for their service as a Trustee. **The term “Fund Complex” refers to the Dblaine Investment Trust. Trustee Ownership The following table indicates the dollar range of equity securities that each Trustee beneficially owned in the Fund as of December 31, 2010. Name of Trustee Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Michael Ganley $0 $0 Dawn Howe $0 $0 Mary Cincotta $0 $0 Erin Roth $0 $0 David B. Welliver $0 $0 Management Ownership As of December 30, 2010, the Trustees, as a group, owned no shares of the Fund and none of the Fund Complex’s outstanding shares. CONTROL PERSONS AND PRINCIPAL HOLDERS A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledged the existence of control.The Fund's Adviser intends to purchase shares of the Fund upon its effectiveness and will at that time control the Fund. INVESTMENT ADVISER Dblaine Capital, LLC, 806 Harvest Trail, Buffalo, Minnesota, 55313, serves as investment adviser to the Fund.The Adviser was established in 2004, and also advises individuals, financial institutions, pension plans, other pooled investment vehicles and corporations in addition to the Fund.David B. Welliver is an affiliated person of the Trust by virtue of his status as an officer and Trustee.Mr. Welliver is also an affiliated person of the Adviser by virtue of his status as an officer and owner of more than 5% of its voting interests.Thomas R. Westle is deemed to indirectly control the Adviser by virtue of his status as Trustee of the Forrest Judson Welliver Trust and the Hannah Blaine Welliver Trust, each of which hold more than 25% of the membership interests in the Adviser.Subject to the supervision and direction of the Trustees, the Adviser manages the Fund’s securities and investments in accordance with the Fund’s stated investment objectives and policies, makes investment decisions and places orders to purchase and sell securities on behalf of the Fund.The fee paid to the Adviser is governed by an investment management agreement ("Management Agreement") between the Trust, on behalf of the Fund and the Adviser. Under the Management Agreement, the Adviser, under the supervision of the Board, agrees to invest the assets of the Fund in accordance with applicable law and the investment objective, policies and restrictions set forth in the Fund’s current Prospectus and Statement of Additional Information, and subject to such further limitations as the Trust may from time to time impose by written notice to the Adviser.The Adviser shall act as the investment adviser to the Fund and, as such shall (i) obtain and evaluate such information relating to the economy, industries, business, securities markets and securities as it may deem necessary or useful in discharging its responsibilities here under, (ii) formulate a continuing program for the investment of the assets of the Fund in a manner consistent with its investment objective, policies and restrictions, and (iii) determine from time to time securities to be purchased, sold, retained or lent by the Fund, and implement those decisions, including the selection of entities with or through which such purchases, sales or loans are to be effected; provided, that the Adviser will place orders pursuant to its investment determinations either directly with the issuer or with a broker or dealer, and if with a broker or dealer, (a) will attempt to obtain the best price and execution of its orders, and (b) may nevertheless in its discretion purchase and sell portfolio securities from and to brokers who provide the Adviser with research, analysis, advice and similar services and pay such brokers in return a higher commission or spread than may be charged by other brokers. The Adviser also provides the Fund with all necessary office facilities and personnel for servicing the Fund’s investments, compensates all officers, Trustees and employees of the Trust who are officers, directors or employees of the Adviser, and all personnel of the Fund or the Adviser performing services relating to research, statistical and investment activities. The Advisory Agreement was approved by the Board of the Trust, including by a majority of the Independent Trustees, at a meeting held on April 12, 2011. Pursuant to the Management Agreement, the Adviser receives a fee at the annual rate of 0.60% of the Fund’s average daily net assets, computed daily and payable monthly. Expenses not expressly assumed by the Adviser under the Management Agreement are paid by the Fund.Under the terms of the Management Agreement, the Fund is responsible for the payment of the following expenses among others: (a) the fees payable to the Adviser, (b) the fees and expenses of Trustees who are not affiliated persons of the Adviser (c) the fees and certain expenses of the Custodian and Transfer and Dividend Disbursing Agent (as defined under the section entitled “Transfer Agent”), including the cost of maintaining certain required records of the Fund and of pricing the Fund’s shares, (d) the charges and expenses of legal counsel and independent accountants for the Fund, (e) brokerage commissions and any issue or transfer taxes chargeable to the Fund in connection with its securities transactions, (f) all taxes and corporate fees payable by the Fund to governmental agencies, (g) the fees of any trade association of which the Fund may be a member, (h) the cost of share certificates representing shares of the Fund, (i) the cost of fidelity and liability insurance, (j) the fees and expenses involved in registering and maintaining registration of the Fund and of its shares with the SEC, qualifying its shares under state securities laws, including the preparation and printing of the Fund’s registration statements and prospectuses for such purposes, (k) all expenses of shareholders and Trustees’ meetings (including travel expenses of Trustees and officers of the Fund who are directors, officers or employees of the Adviser) and of preparing, printing and mailing reports, proxy statements and prospectuses to shareholders in the amount necessary for distribution to the shareholders and (l) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Fund’s business. Effective through December 31, 2015, the Adviser has agreed to waive management fees and/or reimburse the Fund for expenses it incurs, but only to the extent necessary to maintain the Fund's total annual operating expenses after fee waivers and/or reimbursement (excluding brokerage costs; borrowing costs such as (a) interest and (b) dividends on securities sold short; taxes; underlying fund expenses; and extraordinary expenses) at 1.25%, 2.00% and 1.00% of average daily net assets attributable to Class A Shares, Class C Shares and Class I Shares, respectively.This agreement may not be terminated by the Adviser, but may be terminated by the Fund's Board of Trustees, on 60 days written notice to the Adviser. The Management Agreement will continue in effect for two (2) years initially and thereafter shall continue from year to year provided such continuance is approved at least annually by (a) a vote of the majority of the Independent Trustees, cast in person at a meeting specifically called for the purpose of voting on such approval and by (b) the majority vote of either all of the Trustees or the vote of a majority of the outstanding shares of each Fund. The Management Agreement may be terminated without penalty on 60 days’ written notice by a vote of a majority of the Trustees or by the Advisor, or by holders of a majority of that Trust’s outstanding shares. The Management Agreement shall terminate automatically in the event of its assignment. Codes of Ethics The Trust, the Adviser and the Distributor have adopted respective codes of ethics under Rule 17j-1 under the 1940 Act that govern the personal securities transactions of their board members, officers and employees who may have access to current trading information of the Trust.Under these codes of ethics, the Trustees are permitted to invest in securities that may also be purchased by the Fund. In addition, the Trust has adopted a separate code of ethics that applies only to the Trust’s executive officers to ensure that these officers promote professional conduct in the practice of corporate governance and management. The purpose behind these guidelines is to promote i) honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; ii) full, fair, accurate, timely, and understandable disclosure in reports and documents that a registrant files with, or submits to, the Securities and Exchange Commission and in other public communications made by the Fund; iii) compliance with applicable governmental laws, rule and regulations; iv) the prompt internal reporting of violations of this Code to an appropriate person or persons identified in the Code; and v) accountability for adherence to the Code. Proxy Voting Policies The Board has adopted Proxy Voting Policies and Procedures (“Policies”) on behalf of the Trust, which delegate the responsibility for voting proxies of securities held by the Fund to the Adviser and responsibility for voting proxies of securities held by the Fund to the Adviser, subject to the Board’s continuing oversight. The Policies require that the Adviser vote proxies received in a manner consistent with the best interests of the Fund and its shareholders.The Policies also require the Adviser to present to the Board, at least annually, the Adviser’s Proxy Policies and a record of each proxy voted by the Adviser on behalf of the Fund, including a report on the resolution of all proxies identified by the Adviser as involving a conflict of interest.A copy of the Adviser's Proxy Voting Policies is attached hereto as Appendix B. More information.Information regarding how the Fund voted proxies relating to portfolio securities held by the Fund during the most recent 12-month period ending June 30 will be available (1) without charge, upon request, by calling the Fund at 1-800-628-4077; and (2) on the U.S. Securities and Exchange Commission’s website at http://www.sec.gov.In addition, a copy of the Fund's proxy voting policies and procedures are also available by calling 1-800-628-4077 and will be sent within three business days of receipt of a request. DISTRIBUTION OF SHARES First Dominion Capital Corp. (the "Distributor"), 8730 Stony Point Pkwy, Suite 205, Richmond, Virginia 23235, serves as the principal underwriter and national distributor for the shares of the Fund pursuant to a written agreement with the Trust (the “Underwriting Agreement”). The Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934 and each state’s securities laws and is a member of FINRA. The offering of the Fund's shares is continuous. The Underwriting Agreement provides that the Distributor, as agent in connection with the distribution of Fund shares, will use its best efforts to distribute the Fund's shares. The Underwriting Agreement provides that, unless sooner terminated, it will continue in effect for two years initially and thereafter shall continue from year to year, subject to annual approval by (a) the Board or a vote of a majority of the outstanding shares, and (b) by a majority of the Trustees who are not interested persons of the Trust or of the Distributor by vote cast in person at a meeting called for the purpose of voting on such approval. The Underwriting Agreement may be terminated by the Fund at any time, without the payment of any penalty, by vote of a majority of the entire Board of the Trust or by vote of a majority of the outstanding shares of the Fund on 60 days' written notice to the Distributor, or by the Distributor at any time, without the payment of any penalty, on 60 days' written notice to the Fund. The Underwriting Agreement will automatically terminate in the event of its assignment. The Distributor may enter into selling agreements with broker-dealers that solicit orders for the sale of shares of the Fund and may allow concessions to dealers that sell shares of the Fund.The Distributor receives the portion of the sales charge, if any, on all direct initial investments in the Fund and on all investments in accounts with no designated dealer of record.The Distributor retains the contingent deferred sales charge, if any, on redemptions of shares of the Fund that are subject to a contingent deferred sales charge. Rule 12b-1 Plans The Fund has adopted a plan (the “Plans”) pursuant to Rule 12b-1 under the 1940 Act. Rule 12b-1 provides that any payments made by the Fund in connection with the distribution of its shares may be made only pursuant to a written plan describing all material aspects of the proposed financing of the distribution and also requires that all agreements with any person relating to the implementation of a plan must be in writing.Under the Fund’s Plan, the Fund will pay the Distributor an annual fee (the “12b-1 Fee”) of up to 0.25% of the average daily net assets of the Fund’s Class A shares. Subject to the supervision of the Trustees of the Trust, the Fund may, directly or indirectly, engage in any activities related to the distribution of the shares of the Fund, which activities may include, but are not limited to, the following: (a) payments, including incentive compensation, to securities dealers or other financial intermediaries, financial institutions, investment advisers and others that are engaged in the sale of Fund shares, or that may be advising shareholders of the Fund regarding the purchase, sale or retention of Fund shares; (b) expenses of maintaining personnel (including personnel of organizations with which the Trust has entered into agreements related to the Plans) who engage in or support distribution of Fund shares; (c) costs of preparing, printing, and distributing prospectuses and statements of additional information and reports of the Fund for recipients other than existing shareholders of the Fund; (d) costs of formulating and implementing marketing and promotional activities, including, but not limited to, sales seminars, direct mail promotions and television, radio, newspaper, magazine and other mass media advertising; (e) costs of preparing, printing and distributing sales literature; (f) costs of obtaining such information, analyses and reports with respect to marketing and promotional activities as the Trust may, from time to time, deem advisable; and (g) costs of implementing and operating the Plans.The Trust is authorized to engage in the activities listed above, and in any other activities related to the distribution of Fund shares, either directly or through other persons with which the Trust has entered into agreements related to the Plans. The Fund's Plan continues in effect from year to year, provided that each such continuance is approved at least annually by a vote of the Trust’s Board of Trustees, including a majority of the trustees who are not “interested persons” of the Trust and have no direct or indirect financial interest in the operation of the Plans or in any agreements entered into in connection with the Plans (the “Independent Trustees”).The Fund's Plan may be terminated at any time, without penalty, by vote of a majority of the Independent Trustees of the Fund or by vote of a majority of the outstanding shares of the Fund.Any amendment to a Plan to increase materially the amount the Fund is authorized to pay thereunder would require approval by a majority of the outstanding shares of the Fund.Other material amendments to the Fund's Plans would be required to be approved by vote of the Board of Trustees, including a majority of the Independent Trustees.The Distributor may at its own discretion waive a portion of its fees from time to time, although such waiver is not required. The Distributor may make payments to dealers who are holders or dealers of record for accounts in one or more share classes of the Fund.A dealer’s marketing support services may include business planning assistance, educating dealer personnel about the Fund and shareholder financial planning needs, placement on the dealer’s preferred or recommended fund list, and access to sales meetings, sales representatives and management representatives of the dealer.The Distributor compensates dealers differently depending upon, among other factors, the level and/or type of marketing support provided by the dealer.From time to time, the Adviser or Distributor, at its expense, may provide additional compensation to dealers that sell or arrange for the sale of shares of the Fund.Such compensation provided by the Adviser or Distributor may include financial assistance to dealers that enable the Adviser or Distributor to participate in and/or present at conferences or seminars, sales or training programs for invited registered representatives and other employees, client and investor events and other dealer-sponsored events.Other compensation may be offered to the extent not prohibited by state laws or any self-regulatory agency, such as FINRA.The Adviser and Distributor make payments for events they deem appropriate, subject to applicable law.These payments may vary depending upon the nature of the event. PORTFOLIO MANAGER The following table lists the number and types of accounts managed by the Portfolio Manager in addition to those of the Fund and assets under management in those accounts as of August 31, 2010: Total Other Accounts Managed Portfolio Manager Registered Investment Company Accounts Assets Managed ($ millions) Pooled Investment Vehicle Accounts Assets Managed ($ millions) Other Accounts Assets Managed ($ millions) David B. Welliver 1 0 0 $0 Total Other Accounts Managed Subject to Performance-Based Advisory Fees Portfolio Manager Registered Investment Company Accounts Assets Managed ($ millions) Pooled Investment Vehicle Accounts Assets Managed ($ millions) Other Accounts Assets Managed ($ millions) David B. Welliver 0 $0 0 $0 0 $0 Conflicts of Interest. As indicated in the table above, the portfolio manager may manage numerous accounts for multiple clients.These accounts may include registered investment companies, other types of pooled accounts (e.g., collective investment funds), and separate accounts (i.e., accounts managed on behalf of individuals or public or private institutions).The portfolio manager makes investment decisions for each account based on the investment objectives and policies and other relevant investment considerations applicable to that portfolio. When the portfolio manager has responsibility for managing more than one account, potential conflicts of interest may arise.Those conflicts could include preferential treatment of one account over others in terms of allocation of resources or of investment opportunities. For instance, the Adviser may receive fees from certain accounts that are higher than the fee it receives from the Fund, or it may receive a performance-based fee on certain accounts. In those instances, the portfolio manager may have an incentive to favor the higher and/or performance-based fee accounts over the Fund.The Adviser has adopted policies and procedures designed to address these potential material conflicts.For instance, the Adviser utilizes a system for allocating investment opportunities among portfolios that is designed to provide a fair and equitable allocation. As compensation, the portfolio manager receives a share of the profits, if any, related to his ownership interest in the Adviser. ALLOCATION OF PORTFOLIO BROKERAGE Specific decisions to purchase or sell securities for the Fund are made by the portfolio managers, who are employees of the Adviser.The Adviser is authorized by the Trustees to allocate the orders placed on behalf of the Fund to brokers or dealers who may, but need not, provide research or statistical material or other services to the Fund or the Adviser for the Fund's use. Such allocation is to be in such amounts and proportions as the Adviser may determine. In selecting a broker or dealer to execute each particular transaction, the Adviser will take the following into consideration: · the best net price available; · the reliability, integrity and financial condition of the broker or dealer; · the size of and difficulty in executing the order; and · the value of the expected contribution of the broker or dealer to theinvestment performance of the Fund on a continuing basis. Brokers or dealers executing a portfolio transaction on behalf of the Fund may receive a commission in excess of the amount of commission another broker or dealer would have charged for executing the transaction if the Adviser determines in good faith that such commission is reasonable in relation to the value of brokerage, research and other services provided to the Fund.In allocating portfolio brokerage, the Adviser may select brokers or dealers who also provide brokerage, research and other services to other accounts over which the Adviser exercises investment discretion. Some of the services received as the result of Fund transactions may primarily benefit accounts other than the Fund, while services received as the result of portfolio transactions effected on behalf of those other accounts may primarily benefit the Fund. PORTFOLIO TURNOVER The Fund’s portfolio turnover rate is calculated by dividing the lesser of purchases or sales of portfolio securities for the fiscal year by the monthly average of the value of the portfolio securities owned by the Fund during the fiscal year. The calculation excludes from both the numerator and the denominator securities with maturities at the time of acquisition of one year or less. High portfolio turnover involves correspondingly greater brokerage commissions and other transaction costs, which will be borne directly by the Fund. A 100% turnover rate would occur if all of the Fund’s portfolio securities were replaced once within a one-year period.The Fund’s portfolio turnover rate is expected to be above 100% annually. OTHER SERVICE PROVIDERS Fund Accounting Commonwealth Fund Accounting, Inc., 8730 Stony Point Pkwy, Suite 205, Richmond, Virginia 23235, pursuant to the Accounting Services Agreement, provides the Fund with accounting services, including: (i) daily computation of net asset value; (ii) maintenance of security ledgers and books and records as required by the 1940 Act; (iii) production of the Fund's listing of portfolio securities and general ledger reports; (iv)reconciliation of accounting records; (v) calculation of yield and total return for the Fund; (vi) maintaining certain books and records described in Rule 31a-1 under the 1940 Act, and reconciling account information and balances among the Fund's custodian or Adviser; and (vii) monitoring and evaluating daily income and expense accruals, and sales and redemptions of shares of the Fund (collectively, the “Fund Accountant Services”). For the services rendered to the Fund pursuant to the Accounting Services Agreement, the Fund pays the Fund Accountant 0.05% of the Fund’s average daily net assets up to $100 million, subject to a $25,000 annual minimum fee, and 0.04% of the Fund’s average daily net assets over $100 million. The Fund also pays the Fund Accountant for any out-of-pocket expenses.For trades in excess of 100 trades per month, the Fund will pay the Fund Accountant $2.50 per trade. Fund Administration Commonwealth Fund Services, Inc., 8730 Stony Point Pkwy, Suite 205, Richmond, Virginia 23235, pursuant to the Administrative Services Agreement, provides the Fund with administrative services. For the services rendered to the Fund pursuant to the Administrative Services Agreement, the Fund pays Commonwealth Fund Services, Inc.0.05% of the Fund’s average daily net assets up to $100 million, subject to a $25,000 annual minimum fee, and 0.04% of the Fund’s average daily net assets over $100 million. The Fund also pays the Fund Accountant for any out-of-pocket expenses. Transfer Agent Commonwealth Fund Services, Inc. (the “Transfer Agent”), 8730 Stony Point Pkwy, Suite 205, Richmond, Virginia 23235, acts as transfer, dividend disbursing, and shareholder servicing agent for the Fund pursuant to a written agreement with the Fund.Under the agreement, the Transfer Agent is responsible for administering and performing transfer agent functions, dividend distribution, shareholder administration, and maintaining necessary records in accordance with applicable rules and regulations.For the services rendered to the Fund, during its first year of operations, the Fund pays the Transfer Agent an annual fee equal to the greater of (i) 0.06% of the Fund’s average daily net assets up to $50 million and 0.04% on assets over $50 million, or (ii) an annual maintenance fee of $16.00 per open direct account; $12.00 per open networked account, and $3.00 per closed account; provided, that the Fund will pay the Transfer Agent an annual minimum of $10,000 during the Fund’s first year of operations and $20,000 thereafter.The Fund also pays the Transfer Agent for any out-of-pocket expenses. Custodian Huntington National Bank, (the “Custodian”) serves as the custodian of the Fund's assets pursuant to a Custody Agreement by and between the Custodian and the Trust on behalf of the Fund.The Custodian’s responsibilities include safeguarding and controlling the Fund's cash and securities, handling the receipt and delivery of securities, and collecting interest and dividends on the Fund's investments. Pursuant to the Custody Agreement, the Custodian also maintains original entry documents and books of record and general ledgers; posts cash receipts and disbursements; and records purchases and sales based upon communications from the Adviser. The Fund may employ foreign sub-custodians that are approved by the Board to hold foreign assets. The Custodian's principal place of business is 7 Easton Oval, Columbus, Ohio43219. Compliance Officer Mr. David D. Jones, Esq., managing Member of Drake Compliance, LLC, located at 395 Sawdust Road, Suite 2137, The Woodlands, TX 77380, serves as Chief Compliance Officer to the Trust and provides related compliance services pursuant to a compliance services agreement between Drake Compliance, LLC and the Trust.For the compliance services rendered, the Fund pays Drake Compliance, LLC $4,000 per month plus out of pocket expenses. DESCRIPTION OF SHARES Each share of beneficial interest of the Trust has one vote in the election of Trustees. Cumulative voting is not authorized for the Trust. This means that the holders of more than 50% of the shares voting for the election of Trustees can elect 100% of the Trustees if they choose to do so, and, in that event, the holders of the remaining shares will be unable to elect any Trustees. Shareholders of the Trust and any other future series of the Trust will vote in the aggregate and not by series except as otherwise required by law or when the Board determines that the matter to be voted upon affects only the interest of the shareholders of a particular series. Matters such as ratification of the independent public accountants and election of Trustees are not subject to separate voting requirements and may be acted upon by shareholders of the Trust voting without regard to series. The Trust is authorized to issue an unlimited number of shares of beneficial interest.Each share has equal dividend, distribution and liquidation rights. There are no conversion or preemptive rights applicable to any shares of the Fund. All shares issued are fully paid and non-assessable. ANTI-MONEY LAUNDERING PROGRAM The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”). To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program. Procedures to implement the Program include, but are not limited to, determining that the Fund’s Distributor, and Transfer Agent have established proper anti-money laundering procedures, reported suspicious and/or fraudulent activity and a complete and thorough review of all new opening account applications. The Trust will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. As a result of the Program, the Trust may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Trust may be required to transfer the account or proceeds of the account to a governmental agency. PURCHASE, REDEMPTION AND PRICING OF SHARES Purchase of Shares Investors may only purchase Fund shares after receipt of a current prospectus and by filling out and submitting an application supplied by the Fund. Pricing of Shares The price (net asset value) of the shares of each Fund is determined at the close of trading (normally 4:00 p.m., Eastern time) on each day the New York Stock Exchange (“NYSE”) is open for business.For a description of the methods used to determine the net asset value, see “How Shares Are Priced” in the prospectus. Equity securities generally are valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities.Securities that are traded on any stock exchange or on the NASDAQ over-the-counter market are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an equity security is generally valued by the pricing service at its last bid price.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current market value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board of Trustees of the Trust. The Trust expects that the holidays upon which the Exchange will be closed are as follows: New Year's Day, Martin Luther King, Jr. Day, President's Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. Purchase of Shares Orders for shares received by the Fund in good order prior to the close of business on the NYSE on each day during such periods that the NYSE is open for trading are priced at NAV per share or offering price (NAV plus a sales charge, if applicable) computed as of the close of the regular session of trading on the NYSE. Orders received in good order after the close of the NYSE, or on a day it is not open for trading, are priced at the close of such NYSE on the next day on which it is open for trading at the next determined NAV or offering price per share. Redemption of Shares The Fund will redeem all or any portion of a shareholder's shares in the Fund when requested in accordance with the procedures set forth in the "Redemptions" section of the Prospectus. Under the 1940 Act, a shareholder’s right to redeem shares and to receive payment therefore may be suspended at times: (a) when the NYSE is closed, other than customary weekend and holiday closings; (b) when trading on that exchange is restricted for any reason; (c) when an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonablypracticable for the Fund to fairly determine the value of its net assets, provided that applicable rules and regulations of the Securities and Exchange Commission (or any succeeding governmental authority) will govern as to whether the conditions prescribed in (b) or (c) exist; or (d) when the Securities and Exchange Commission by order permits a suspension of the right to redemption or a postponement of the date of payment on redemption. In case of suspension of the right of redemption, payment of a redemption request will be made based on the NAV next determined after the termination of the suspension. The Fund may purchase shares of Underlying Funds which charge a redemption fee to shareholders (such as the Fund) that redeem shares of the Underlying Fund within a certain period of time (such as one year). The fee is payable to the Underlying Fund. Accordingly, if the Fund were to invest in an Underlying Fund and incur a redemption fee as a result of redeeming shares in such Underlying Fund, the Fund would bear such redemption fee. The Fund will not, however, invest in shares of an Underlying Fund that is sold with a contingent deferred sales load. Supporting documents in addition to those listed under “Redemptions” in the Prospectus will be required from executors, administrators, Trustees, or if redemption is requested by someone other than the shareholder of record. Such documents include, but are not restricted to, stock powers, Trust instruments, certificates of death, appointments as executor, certificates of corporate authority and waiver of tax required in some states when settling estates. TAX STATUS Under provisions of Sub-Chapter M of the Internal Revenue Code of 1986 as amended, the Fund, by paying out substantially all of its investment income and realized capital gains, intends to be relieved of federal income tax on the amounts distributed to shareholders. In order to qualify as a “regulated investment company” under Sub-Chapter M, at least 90% of the Fund’s income must be derived from dividends, interest and gains from securities transactions, and no more than 50% of the Fund’s total assets may be in two or more securities that exceed 5% of the total assets of the Fund at the time of each security’s purchase. Not qualifying under Subchapter M of the Internal Revenue Code would cause the Fund to be considered a personal holding company subject to normal corporate income taxes. This would reduce the value of shareholder holdings by the amount of taxes paid. Any subsequent dividend distribution of the Fund’s earnings after taxes would still be taxable as received by shareholders. The Jobs and Growth and Tax Relief Reconciliation Law of 2003 reduced the rate on “qualifying dividends” to 15% (5% for those in 10% or 15% income tax bracket). The Fund may invest in companies that pay “qualifying dividends.” Investors in Frank Value Fund may benefit from the new tax bill and its lower tax rate on taxable quarterly dividend payments, attributable to corporate dividends, distributed by the Fund. Tax Distribution: The Fund’s distributions (capital gains & dividend income), whether received by shareholders in cash or reinvested in additional shares of the Fund, may be subject to federal income tax payable by shareholders. All income realized by the Fund including short-term capital gains, will be taxable to the shareholder as ordinary income. Dividends from net income will be made annually or more frequently at the discretion of the Fund’s Board of Trustees. Dividends received shortly after purchase of Fund shares by an investor will have the effect of reducing the per share net asset value of his/her shares by the amount of such dividends or distributions. You should consult a tax adviser regarding the effect of federal, state, local, and foreign taxes on an investment in the Fund. Federal Withholding: The Fund is required by federal law to withhold 31% of reportable payments (which may include dividends, capital gains, distributions and redemptions) paid to shareholders who have not complied with IRS regulations. In order to avoid this withholding requirement, you must certify on a W-9 tax form supplied by the Fund that your Social Security or Taxpayer Identification Number provided is correct and that you are not currently subject to back-up withholding, or that you are exempt from back-up withholding. Foreign Taxation Income received by the Fund from sources within foreign countries may be subject to withholding and other taxes imposed by such countries. Tax treaties and conventions between certain countries and the U.S. may reduce or eliminate such taxes. If more than 50% of the value of the Fund's total assets at the close of its taxable year consists of securities of foreign corporations, the Fund may be able to elect to "pass through" to its shareholders the amount of eligible foreign income and similar taxes paid by the Fund. If this election is made, a shareholder generally subject to tax will be required to include in gross income (in addition to taxable dividends actually received) his or her pro rata share of the foreign taxes paid by the Fund, and may be entitled either to deduct (as an itemized deduction) his or her pro rata share of foreign taxes in computing his or her taxable income or to use it as a foreign tax credit against his or her U.S. federal income tax liability, subject to certain limitations. In particular, a shareholder must hold his or her shares (without protection from risk of loss) on the ex-dividend date and for at least 15 more days during the 30-day period surrounding the ex-dividend date to be eligible to claim a foreign tax credit with respect to a gain dividend. No deduction for foreign taxes may be claimed by a shareholder who does not itemize deductions. Each shareholder will be notified within 60 days after the close of the Fund's taxable year whether the foreign taxes paid by the Fund will "pass through" for that year. Generally, a credit for foreign taxes is subject to the limitation that it may not exceed the shareholder's U.S. tax attributable to his or her total foreign source taxable income. For this purpose, if the pass-through election is made, the source of the Fund's income will flow through to shareholders of the Fund. With respect to the Fund, gains from the sale of securities will be treated as derived from U.S. sources and certain currency fluctuation gains, including fluctuation gains from foreign currency-denominated debt securities, receivables and payables will be treated as ordinary income derived from U.S. sources. The limitation on the foreign tax credit is applied separately to foreign source passive income, and to certain other types of income. A shareholder may be unable to claim a credit for the full amount of his or her proportionate share of the foreign taxes paid by the Fund. The foreign tax credit can be used to offset only 90% of the revised alternative minimum tax imposed on corporations and individuals and foreign taxes generally are not deductible in computing alternative minimum taxable income. Shareholders of the Fund may be subject to state and local taxes on distributions received from the Fund and on redemptions of the Fund's shares. A brief explanation of the form and character of the distribution accompany each distribution. In January of each year the Fund issues to each shareholder a statement of the federal income tax status of all distributions. Shareholders should consult their tax advisors about the application of federal, state and local and foreign tax law in light of their particular situation. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Cohen Fund Audit Services, Ltd., located at 800 Westpoint Parkway, Suite 1100, Westlake, Ohio, serves as the Fund’s independent registered public accountants providing services including (1) audit of annual financial statements, and (2) assistance and consultation in connection with SEC filings. FINANCIAL STATEMENTS You can receive free copies of reports, request other information and discuss your questions about the Fund by contacting the Fund directly at: 8730 Stony Point Parkway, Suite 205 Richmond, VA 23235 Telephone: (800) 628-4077 e-mail: mail@ccofva.com The Trust's Annual Report for the fiscal year ended August 31, 2010 has been filed with the SEC. The financial statements contained in the Annual Report are incorporated by reference into this SAI. The financial statements and financial highlights for the Fund included in the Annual Report have been audited by the Fund's independent registered public accounting firm, Cohen Fund Audit Services, Ltd., whose report thereon also appears in such Annual Report and is also incorporated herein by reference. No other parts of the Annual Report are incorporated by reference herein. The financial statements in such Annual Report have been incorporated herein in reliance upon such report given upon the authority of such firm as experts in accounting and auditing. APPENDIX A PROXY VOTING GUIDELINES FOR Dblaine Investment Trust Proxy Voting Policy and Procedures Policy Statement: The Investment Company Act of 1940 Act (“1940 Act”) requires funds that invest in voting securities (i) to disclose their proxy voting policies and procedures in their registration statement; and (ii) to file annually with the Securities and Exchange Commission (“SEC”) and make available to their shareholders their actual proxy voting record. Most funds delegate to their advisers the responsibility to vote proxies.Companion rules under the Investment Advisers Act of 1940 require an Adviser to (i) adopt proxy policies reasonably designed to ensure that the adviser votes proxies in the best interests of its clients, including addressing material conflicts of interest; (ii) disclose to clients information about its proxy policies; and (iii) maintain certain records relating to proxy voting. These requirements are designed to ensure greater transparency in the voting of proxies. Procedures: The Dblaine Investment Trust (“Fund”) has adopted the following procedures regarding this matter: 1.Procedures - The Fund has delegated proxy voting responsibility to its Adviser. The Adviser’s proxy voting policies and procedures are included in the Fund’s statement of additional information (“SAI”). 2.Compliance Responsibility - The Adviser is responsible for monitoring compliance with its policy and procedures.The Fund’s administrator is responsible for filing Form N-PX with the SEC pursuant to Rule 30b1-4 under the 1940 Act. 3.Disclosure – The Fund’s Administrator and Fund counsel are responsible for ensuring that appropriate disclosure is made in each Fund’s prospectus and SAI. Dblaine Capital, LLC PROXY VOTING Policy Unless otherwise specifically directed by a client in writing, Dblaine is responsible for voting any proxies related to securities that are managed on behalf of its clients.Any directions from clients to the contrary must be provided in writing. Background Proxy voting is an important right of shareholders and reasonable care and diligence must be undertaken to ensure that such rights are property and timely exercised. Investment advisers registered with the SEC, and which exercise voting authority with respect to client securities, are required by Rule 206(4)-6 of the Advisers Act to (a) adopt and implement written policies and procedures that are reasonably designed to ensure that client securities are voted in the best interests of clients, which must include how you address material conflicts that may arise between your interests and those of your client's (b) to disclose to clients how they may obtain information from you with respect to the voting of proxies for their securities; and (c) to describe to clients a summary of your proxy voting policies and procedures and, upon request, furnish a copy to your clients. Dblaine has established these proxy voting policies in a manner that is generally intended to support the ability of management of a company soliciting proxies to run its business in a responsible and cost effective manner while staying focused on maximizing shareholder value.Accordingly, the firm generally votes proxies in accordance with management's recommendations.This reflects a belief that good management is shareholder focused.However, all proxy votes are ultimately cast on a case-by-case basis, taking into account the foregoing principal and all other relevant facts and circumstances at the time of the vote.For this reason, consistent with the firm's fiduciary duty to ensure that proxies are voted in the best interest of the firm's clients, Dblaine may from time to time vote proxies against management's recommendations. Conflicts of Interest Dblaine reviews each proxy to assess the extent, if any, to which there may be a material conflict between the interests of the firm's clients on the one hand and the firm's interests (including those of affiliates, directors, officers, employees and other similar persons) on the other hand (a "potential conflict").Dblaine performs this assessment on a proposal-by-proposal basis, and a potential conflict with respect to one proposal in a proxy shall not indicate that a potential conflict exists with respect to any other proposal in such proxy.If it is determined that a potential conflict may exist, it shall promptly be resolved in a manner that is in the collective best interests of Dblaine's clients (excluding any client that may have a potential conflict).Without limiting the generality of the foregoing, Dblaine may resolve a potential conflict in any of the following manners: • If the proposal that is the subject of the proposed conflict is specifically addressed in these policies, Dblaine may vote the proxy in accordance with such pre-determined policies and guidelines; provided that such pre-determined policy involves little discretion on Dblaine's part; • Dblaine may disclose the potential conflict to its clients and obtain the consent of a majority in interest of Dblaine's clients before voting in the manner approved by a majority in interest of Dblaine's clients; or • Dblaine may engage an independent third-party to determine how the proxy should be voted. Limitations on Responsibilities Limited ValueDblaine may abstain from voting a client proxy if it concludes that the effect on client's economic interests or the value of the portfolio holding is indeterminable or insignificant. Unjustifiable CostsDblaine may abstain from voting a client proxy for cost reasons (e.g, costs associated with voting proxies of non-U.S.securities).In accordance with the firm's fiduciary duties, Dblaine weighs the costs and benefits of voting proxy proposals and makes an informed decision with respect to whether voting a given proxy proposal is prudent.Dblaine's decision takes into account the effect that the vote of Dblaine's clients, either by itself or together with other votes, is expected to have on the value of Dblaine's client's investment and whether this expected effect would outweigh the cost of voting. Special Client Considerations Mutual Funds - Dblaine votes proxies of its mutual fund clients subject to a fund's applicable investment restrictions. ERISA Accounts - With respect to ERISA clients, Dblaine votes proxies in accordance with its duty of loyalty and prudence, compliance with the plan documents, as well as Dblaine's duty to avoid prohibited transactions. Client Direction - Unless otherwise directed by a client in writing, Dblaine is responsible for voting all proxies related to securities that managed for clients.A client may from time to time direct us in writing to vote proxies in a manner that is different from the guidelines set forth in these policies Dblaine will follow such written direction for proxies received after receipt of such written direction. Disclosure A client for which Dblaine is responsible for voting proxies may obtain information from Dblaine regarding how the firm voted the client's proxies. Review and Changes Dblaine shall from time to time review these policies and may adopt changes based upon the firm's experience, evolving industry practices and developments in applicable laws and regulations.Unless otherwise agreed to with a client, these policies may be changed by us from time to time without notice to, or approval by, any client. Delegation Dblaine may delegate its responsibilities under these policies to a third party, provided that Dblaine retains final authority and fiduciary responsibility for proxy voting.If Dblaine delegates these responsibilities, Dblaine shall monitor compliance with these policies. Maintenance of Records Dblaine maintains at its principal place of business the records required to be maintained by the firm with respect to proxies in accordance with the requirements of the Advisers Act and, with respect to fund clients, the Investment Company Act of 1940.Dblaine may, but need not, maintain proxy statements that are received regarding client securities to the extent that such proxy statements are available on the SEC's EDGAR system.Dblaine may also rely upon a third party to maintain certain records required to be maintained by the Advisers Act. Proxy Guidelines The following sets forth certain significant proxy voting proposals and general guidelines for voting these proposals in a particular manner.Dblaine generally votes proxies in a manner intended to support the ability of management of a company soliciting proxies to run its business in a responsible and cost effective manner while staying focused on maximizing shareholder value.Accordingly, Dblaine generally votes proxies in accordance with management's recommendations.Nevertheless, Dblaine's actual voting decisions are made on a case-by-case basis depending on the particular facts and circumstances of each proxy vote and the president and chief investment officer has final authority with regard to how a particular proxy is voted. Annual Election of Directors Dblaine generally favors the annual election of directors and is generally opposed to staggered election systems for the following reasons: • Election of directors based upon classes or staggered terms tends to entrench present management; • Staggered terms for directors tend to make the company and management less responsible to shareholder interest; and • Staggered terms might be deemed an anti-takeover measure and, therefore, they potentially may diminish the value of shareholder's investment. Board of Directors Dblaine favors independent directors and independent nominating, compensation, and audit committees because it believes independence is necessary for the effective functioning of the board and its committees. Dblaine is in favor of directors being compensated reasonably for performance in cash or equity Dblaine is generally not in favor of pension and benefit programs for outside directors for the following reasons: • Helps to ensure that a director's interest is aligned with shareholders and may increase sensitivity to shareholder concerns; and • Pension and benefit programs may compromise the independence of directors Confidential Voting Dblaine supports a system of confidential voting for the following reasons: • The benefits of ensuring of voter confidentiality; • Promotes corporate democracy and the integrity of the proxy system; and • Avoids potential for coercion or improper influence. Cumulative Voting Dblaine supports cumulative voting for the following reasons: • Cumulative voting permits shareholders a greater opportunity than conventional voting to voice their opinions and to influence corporate management; • Conventional voting may discourage the accumulation of large minority shareholding, and, therefore, may be considered an anti-takeover measure; and • Conventional voting may have the effect of discouraging election contests, which can be costly, by shareholders and individuals. Executive Compensation Dblaine: • Supports compensation plans that provide challenging performance objectives and serve to motivate executives to excellent performance. • Does not support plans that exceed what is required to attract and retain skilled managers, that adversely affect shareholders, that are excessively generous, that lack clear performance goals or that adversely affect employee productivity and morale. • Supports stock-based compensation plans which are broad-based. • Does not support narrowly-based plans with large dilution (more than 10%). • Does not support replacement or repricing of "underwater" stock options. • Supports shareholder proposals that link executive compensation to the company's achievement of long term performance goals. Golden-Parachute Payments Dblaine does not support compensation agreements known as golden parachutes for the following reasons: • Tax penalties are imposed on corporations that award excess parachute payments and executives who receive such payments; and • Excessive exit payments come at the expense of shareholders' net worth and represent a waste of corporate assets. Placement of Securities Dblaine favors a policy that requires shareholder approval before corporate management places a significant amount of voting stock with any person or group for the following reasons: • By the placement of a large amount of voting stock in "friendly hands," management may effectively block shifts in control of the company; • Such transactions might be deemed an anti-takeover measure and, therefore, they potentially may diminish the value of shareholders' investment; and • Shareholders should be given a voicein matters involving control of a company. "Poison Pill" Amendments or Proposals Dblaine believes that "poison pill" amendments to a company's by-laws or charter must be presented to shareholders before incorporation or enactment for the following reasons: • Poison pill provisions clearly affect shareholder interests and may harm shareholders by reducing the value of their shares; • Such actions tend to entrench present management and might make them less receptive to shareholder concerns or interests; • Poison pills seem to have no utility except to discourage third-party bids for a company's stock; and • Many aspects of poison pills are discriminatory (e g, triggered dividends or distributions usually exclude the new large shareholder). Solicitation of Political Contributions Dblaine believesthat it is inappropriate for a company to encourage, request or demand any financial contributions from its employees for the purpose of supporting any political candidate or political action committee for the following reasons: • Solicitation by management for political contributions may intimidate, threaten, or compromise employees and their beliefs; • Solicitation by management may create the appearance of coercion, and it may hinder democratic practices; and • Solicitation by management may expose a company to litigation and diminish shareholder value. Stock with Disproportionate Voting Rights Dblaine opposes the creation of new classes of common or preferred stock with disproportionate voting rights for the following reasons: • Such common or preferred stock may tend to frustrate or circumvent the rights and desires of the majority of shareholders; • Unequal classes of stock may tend to shelter management at the expense of the majority of shareholders; • Stock with unequal voting rights violates the concept of shareholders' or corporate democracy; and • Stock with unequal voting rights could be viewed as an anti-takeover measure and therefore, may potentially diminish the value of shareholders' investment. Stock Ownership for Directors Dblaine favors requiring directors to own some amount, however modest, of their company's stock for the following reasons: • Helps to ensure that a director's interests coincide with the company's shareholders; and • May increase management's sensitivity and responsiveness to shareholder concerns. Corporate/Social Responsibility Dblaine supports the principle that the companies in which the client's assets are invested should be both good corporate citizens and socially responsible.Therefore, Dblaine would generally support shareholder proposals that have a positive impact upon these issues. PART C OTHER INFORMATION Item 28. Financial Statements and Exhibits. (a) Articles of Incorporation. Copy of Registrant’s Declaration of Trust is hereby incorporated by reference to Exhibit 23(a) to Registrant’s Registration Statement on Form N-1A filed with the Securities & Exchange Commission (“SEC”) on October 16, 2009. (b) By-Laws. Copy of Registrant’s By-Laws are hereby incorporated by reference to Exhibit 23(b) to Registrant’s Registration Statement on Form N-1A filed with the SEC on October 16, 2009. (c) Instruments Defining Rights of Security Holder. None other than in the Declaration of Trust and By-Laws of the Registrant. (d) Investment Advisory Contracts. Form of Investment Management Agreement with Dblaine Capital, LLC- to be provided by amendment. Form of Expense Limitation Agreement with Dblaine Capital, LLC- to be provided by amendment. (e) Underwriting Contracts. Form of Distribution Agreement with First Dominion Capital Corp. is hereby incorporated by reference to Exhibit 7 to Registrant’s Registration Statement on Form N-14 filed with the SEC on August 6, 2010. (f)Bonus or Profit Sharing Contracts. None. (g) Custodial Agreement. Form of Custody Agreement with The Huntington National Bank is hereby incorporated by reference to Exhibit 23(g) to Registrant’s Pre-Effective Amendment No. 1 to Registration Statement on Form N-1A filed with the SEC on December 29, 2009. (h)Other Material Contracts. Transfer Agent Agreement. Transfer Agent Agreement with Commonwealth Fund Services, Inc. is hereby incorporated by reference to Exhibit 13(a) to Registrant’s Registration Statement on Form N-14 filed with the SEC on August 6, 2010. Fund Accounting Agreement. Fund Accounting Agreement with Commonwealth Fund Services, Inc. is hereby incorporated by reference to Exhibit 13(b) to Registrant’s Registration Statement on Form N-14 filed with the SEC on August 6, 2010. Compliance Services Contract with Drake Compliance, LLP is hereby incorporated by reference to Exhibit 99(h)(3) to Post Effective Amendment # 2 to the Registrant's Registration Statement on Form N-1A as filed with the SEC on October 28, 2010. Administrative Services Agreement with Commonwealth Fund Services, Inc. is hereby incorporated by reference to Exhibit 28(h)(4) to the Registrant's Registration Statement on Form N-1A as filed with the SEC on December 30, 2010. (i)Legal Opinion and Consent.-to Be Filed By Amendment. (j)Other Opinions- Consent of Independent Registered Public Accountants- Not Applicable. (k)Omitted Financial Statements. None. (l) Initial Capital Agreements.Subscription Agreement between the Trust and the Initial Investor is incorporated by reference to Exhibit 23(l) to Pre-Effective Amendment No. 1 to Registrant’s Registration Statement on Form N-1A filed with the SEC on December 29, 2009. (m)Rule 12b-1 Plan. Form of Class A 12b-1 Plan to be provided by amendment. (n) Rule 18f-3 Plan.Multiple Class Plan, as amended, is hereby incorporated by reference to Exhibit 28(n) to the Registrant's Registration Statement on Form N-1A as filed with the SEC on October 28, 2010. (o)Reserved. (p)Code of Ethics. Code of Ethics for the Registrant is incorporated by reference to Exhibit 23(p)(i) to Pre-Effective Amendment No. 1 to Registrant’s Registration Statement on Form N-1A filed with the SEC on December 29, 2009. Code of Ethics for Dblaine Capital, LLC is incorporated by reference to Exhibit 23(p)(ii) to Pre-Effective Amendment No. 1 to Registrant’s Registration Statement on Form N-1A filed with the SEC on December 29, 2009. Code of Ethics for First Dominion Capital Corp. is hereby incorporated by reference to Exhibit 28(p)(3) to the Registrant's Registration Statement on Form N-1A as filed with the SEC on October 28, 2010. (q)Powers of Attorney of the Registrant Form of Limited Power of Attorney of Mary Cincotta is filed herewith as Exhibit 99(q)(1). Form of Limited Power of Attorney of Michael Ganley is filed herewith as Exhibit 99(q)(2). Form of Limited Power of Attorney of Dawn Howe is filed herewith as Exhibit 99(q)(3). Form of Limited Power of Attorney of Erin Roth is filed herewith as Exhibit 99(q)(4). Form of Limited Power of Attorney of David B. Welliver is filed herewith as Exhibit 99(q)(5) Item 29. Control Persons. None. Item 30. Indemnification. Reference is made to Article VI of the Registrant’s Agreement and Declaration of Trust, paragraphs 8 and 9 of the Distribution Agreement and Section 3 of the Transfer Agent Agreement.The application of these provisions is limited by the following undertaking set forth in the rules promulgated by the Securities and Exchange Commission: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to trustees, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in such Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a trustee, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in such Act and will be governed by the final adjudication of such issue. The Registrant may maintain a standard mutual fund and investment advisory professional and directors and officers liability policy. The policy, if maintained, would provide coverage to the Registrant, its Trustees and officers, and could cover its advisers, among others. Coverage under the policy would include losses by reason of any act, error, omission, misstatement, misleading statement, neglect or breach of duty. Item 31. Activities of Investment Adviser. Dblaine Capital, LLC, 806 Harvest Trail, Buffalo, MN 55313, is a registered investment adviser.Additional information about the adviser and its officers is incorporated by reference to the Statement of Additional Information filed herewith, and the adviser’s Form ADV, file number 801-68734.The Treasurer and Secretary of the adviser, Anthony J. Hertl, serves or has served over the past 2 years as a Trustee or Director of the following investment companies.Northern Lights Fund Trust, Northern Lights Variable Trust and AdvisorOne Funds, the principal business address of each of the preceding investment companies is 4020 South 147th Street, Omaha, NE 68137.Neither the adviser, nor its other officers, have engaged in another business of a substantial nature during the last two years. Item 32. Principal Underwriter. (a) First Dominion Capital Corp. (“the Distributor”) is registered with the Securities and Exchange Commission as a broker-dealer and is a member of FINRA. The Distributor acts as principal underwriter for the following investment companies in addition to the Fund: The World Funds, Inc., World Funds Trust, and DGHM Investment Trust. (b) The Distributor is a Virginia Corporation located at 8730 Stony Point Parkway, Building III, Suite 205, Richmond, VA 23235.The Distributor is owned by John Pasco, III. The following is a list of the officers of the Distributor: John Pasco, III - President, Chief Compliance Officer, Director and Treasurer Karen R. Shupe - Secretary Lori J. Martin - Vice President (c)Not applicable. Item 33. Location of Accounts and Records. All accounts, books and documents required to be maintained by the Registrant pursuant to Section 31(a) of the Investment Company Act of 1940 and Rules 31a-1 through 31a-3 thereunder are maintained at the office of the Registrant, the Distributor at 8730 Stony Point Parkway, Building III, Suite 205, Richmond, VA 23235, the Transfer Agent, Fund Accountant and Fund Administrator, Commonwealth Fund Services, Inc., at 8730 Stony Point Parkway, Building III, Suite 205, Richmond, VA 23235, except that all records relating to the activities of the Fund’s Custodian are maintained at the office of the Custodian, Huntington National Bank, 7 Easton Oval, Columbus, OH 43219. Item 34. Management Services. Not applicable. Item 30. Undertakings. None. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 (the “Securities Act”) and the Registrant has duly caused this Post-Effective Amendment No. 4 to the Registrant’s Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Cincinnati, Ohio on the 29th day of April, 2011. Dblaine Investment Trust By: /s/ David. B. Welliver* David B. Welliver Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 4 to the Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the dates indicated. Name:Title Mary Cincotta*Trustee Michael Ganley*Trustee Dawn Howe*Trustee Erin Roth*Trustee David B. Welliver*Trustee, President, Principal Executive Officer, Treasurer, Principal Financial and Accounting Officer *By David D. Jones, Attorney-in-Fact EXHIBIT INDEX Exhibit #Description 99q-1Limited Power of Attorney of Mary Cincotta 99q-2Limited Power of Attorney of Michael Ganley 99q-3Limited Power of Attorney of Dawn Howe 99q-4Limited Power of Attorney of Erin Roth 99q-5Limited Power of Attorney of David Welliver
